Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 1 of 97 Page ID #1928




                APPENDIX A
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 2 of 97 Page ID #1929




                                        WWE 2K
                                      Survey Report
                                        E. Deborah Jay, Ph.D.
                                            January 2019




                                                   Jay
                                                   Survey
                                                   Strategics
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 3 of 97 Page ID #1930




                                Table of Contents


           I.     Introduction and Summary

           II.    Credentials

           III.   Findings

           IV.    Conclusions

           Appendix A – Deposition and Trial Testimony During the Past
                        Four Years

           Appendix B – Resume and Publications and Presentations
                        Since 2009

           Appendix C – Materials Considered

           Appendix D – Questionnaire (Sample Web Screenshots)

           Appendix E – Jay Survey Methods

           Appendix F – Background Information on the YouGov
                        Online Panel

           Appendix G – Background Information on the Research
                        Now/SSI Online Panel

           Appendix H – Main Reasons and Other Reasons Survey
                        Respondents Gave for Buying a WWE 2K
                        Video Game

           Appendix I – Which Wrestlers' Depiction Was a Reason for
                        Buying a WWE 2K Video Game and What
                        Features or Aspects of Their Appearance Were
                        Important to Depict




  1045                            Jay Survey Strategics LLC                  i
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 4 of 97 Page ID #1931




                           Report of E. Deborah Jay, Ph.D.


  I.       Introduction and Summary
           I am a principal and founder of Jay Survey Strategics LLC, a California research firm that

  specializes in providing survey design, sampling, data collection and statistical analysis. Jay

  Survey Strategics was retained on behalf of 2K Games, Inc. and Take-Two Interactive Software,

  Inc. to conduct a survey with a nationwide representative sample of individuals age 16 to 55 who

  had bought a WWE 2K16, WWE 2K17, or WWE 2K18 video game (hereafter "the relevant WWE

  2K video games").1 The purpose of the Jay Survey was to determine the reasons for buying the

  relevant WWE 2K video games and whether Randy Orton's tattoos were one of the reasons why

  consumers bought these games.2

           As described in more detail in the discussion that follows, none of the survey's respondents

  said that they bought these games because of Randy Orton's tattoos, much less the tattoos at issue

  in this case.


           A.        Summary of Methodology
           Under Jay Survey Strategics' design, direction and supervision, YouGov, a full-service

  market research firm, administered the Jay Survey over the Internet between November 2, 2018

  and November 28, 2018. The individuals who were screened for eligibility and interviewed for the

  Jay Survey were randomly selected from two online panels that are representative of all individuals




  1    Jay Survey Strategics is performing this study on a time and materials basis. Because work in connection with this
       project is ongoing, I do not yet know the total project costs. The hourly rate that Jay Survey Strategics is charging
       for my time on this project in 2019 is $650. Jay Survey Strategics' compensation is not dependent on the outcome
       of this litigation.
  2    Individuals age 16 to 55 were surveyed because I understand that most buyers of WWE 2K video games are in this
       age group.


  1045                                           Jay Survey Strategics LLC                                                1
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 5 of 97 Page ID #1932



  age 16 and older in the U.S.: a) the online panel maintained by YouGov and b) the online panel

  maintained by Research Now/SSI, another full-service market research agency. The YouGov panel

  includes approximately 2.0 million persons in the U.S., and the Research Now/SSI panel includes

  approximately 10 million persons in the U.S.3 Each person who was randomly-selected from these

  panels and invited to participate in the Jay Survey was provided with a unique link to the survey,

  so that no person could participate in the survey more than once.4

          Eligibility Criteria

          To be eligible for the Jay Survey, individuals had to be age 16 to 55 and they had to have

  bought one or more of the following WWE 2K video games in the past 3 years: WWE 2K16,

  WWE 2K17, and/or WWE 2K18. Qualifying survey respondents also had to agree to answer all

  survey questions on their own, without asking anybody else for help or referring to reference

  materials or the Internet, and they could not live in a household in which someone worked for a

  video game company or video game store, or for an advertising agency or marketing research

  firm.5 In all, 18,127 randomly-selected individuals age 16 to 55 were screened for eligibility and,

  of these, 418 individuals (2%) qualified for the Jay Survey (i.e., they had bought one or more of

  the relevant WWE 2K video games, and they did not work for a video game company or video

  game store, or for an advertising agency or marketing research firm).6




  3   Background information on the YouGov and Research Now/SSI online panels is included in Appendix F and
      Appendix G, respectively.
  4   The IP address and other information in the panel databases also were checked to ensure that the sample did not
      include duplicate respondents.
  5   This is because these survey respondents might have special knowledge about the subject of the survey – namely,
      reasons for buying video games.
  6   According to the Reference Guide on Survey Research, Federal Reference Manual on Scientific Evidence, 3rd Ed.
      (2011), probability sample confidence intervals provide a rough indicator of the value of estimates based on Internet
      surveys, such as this one. The maximum sampling error for analyses based on a probability sample of 418 survey
      respondents is approximately +/- 5 percentage points at the 95% confidence level. Note, the maximum sampling
      error is based on percentages in the middle of the sampling distribution (percentages around 50%). Percentages at
      either end of the sampling distribution (for example, percentages less than 10% or greater than 90%) will have a
      smaller margin of error.


  1045                                          Jay Survey Strategics LLC                                                2
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 6 of 97 Page ID #1933



          Questions for Qualified Survey Respondents

          The 418 survey respondents who qualified for the Jay Survey were asked up to four sets of

  questions about the relevant WWE 2K video games, which included open-ended questions

  (questions that required respondents to answer in their own words) and closed-ended questions

  (questions that required respondents to select from a set of response categories). The first set of

  questions asked survey respondents to describe in their own words the main reason why they

  bought the relevant WWE 2K video games, and their other reasons, if any, for buying these games.

          The second set of questions asked survey respondents about 22 possible reasons for buying

  a WWE 2K video game: a) I or a family member likes wrestling, b) the ease of gameplay, c) the

  speed of gameplay, d) the size of the player roster, e) the inclusion of wrestling legends and NXT

  wrestling stars, f) the fighting style options, g) the choice of match types, h) the ability to customize

  matches (such as win conditions or match rules), i) the selection of movesets, j) the reversal system,

  k) the cut scenes, l) the backstage action, m) the commentary, n) the dialogue options, o) the music,

  p) the depiction of the wrestlers' movements, q) the depiction of the wrestlers' face, body or other

  aspects of their appearance, r) the overall quality of the graphics, s) the camera angles during

  gameplay, t) the crowd animations, u) the different arenas, and v) the price/value.7 Survey

  respondents were asked to indicate which of these items, if any, were a reason why they bought

  the relevant WWE 2K video games. They also were asked to indicate which item was their most

  important reason and which item was their next most important reason for buying the relevant




  7   The list also included a fictitious feature, the "TJBD feature," which was created by randomly generating four letters.
      Survey respondents were asked whether they bought a WWE 2K16, WWE 2K17, and/or WWE 2K18 video game
      because of the TJBD feature (even though WWE 2K video games do not have this feature). The purpose of the
      fictitious feature was to measure the amount of guessing or "noise" in the Jay Survey. A question about a fictitious
      feature or "control question" is an accepted method for measuring the amount of guessing or "noise" in a survey.


  1045                                          Jay Survey Strategics LLC                                                  3
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 7 of 97 Page ID #1934



  WWE 2K video games. The order in which the items were listed was randomized across survey

  respondents.8

           Survey respondents who said the depiction of the wrestlers' face, body or other aspects of

  their appearance was a reason for buying the relevant WWE 2K video games were asked a third

  set of questions. These survey respondents were asked whether the depiction of the appearance of

  particular wrestlers was a reason for buying the relevant WWE 2K video games, and, if so, which

  wrestlers' depiction was a reason for buying these games. The purpose of the third set of questions

  was to determine whether the depiction of Randy Orton's appearance was a reason for buying the

  relevant WWE 2K video games.

           Survey respondents who identified one or more wrestlers whose appearance they thought

  was important to depict were asked a fourth set of questions. These survey respondents were asked

  whether there were particular features or aspects of the appearance of the wrestlers they identified

  that were important to depict, and, if so, what features or aspects of these wrestlers' appearance

  were important to depict. The purpose of the fourth set of questions was to determine whether

  Randy Orton's tattoos were a reason why survey respondents bought the relevant WWE 2K video

  games.

           The Jay Survey was double-blind; neither the persons administering the survey nor the

  survey respondents were told: a) the names of the sponsors of the survey, b) that the survey was

  intended to determine the reasons for buying the relevant WWE 2K video games and whether

  Randy Orton's tattoos were a reason for buying these video games, or c) that the survey was being

  conducted in connection with litigation.

           The Jay Survey was performed according to accepted survey standards and in conformity

  with the guidelines discussed in the Federal Manual for Complex Litigation, 4th Ed. §11.493


  8   The randomization of the order of the items minimized the potential for the order of the items to influence the survey
      responses (known as "order effects" or "order bias").


  1045                                          Jay Survey Strategics LLC                                                 4
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 8 of 97 Page ID #1935



  (2004) and the Reference Guide on Survey Research, Federal Reference Manual on Scientific

  Evidence, 3rd Ed. (2011). The survey population was properly defined as individuals age 16 to 55

  who had bought a WWE 2K16, WWE 2K17, and/or WWE 2K18 video game in the past 3 years,

  and the sample selected was representative of that population. The questions asked in the Jay

  Survey were clear and not leading. The data gathered for the Jay Survey were accurately reported,

  and the data were analyzed in accordance with accepted statistical principles. The Jay Survey was

  conducted, under my direction, by survey research professionals following proper survey

  procedures, and the entire process was conducted so as to ensure objectivity.


         B.      Summary of Findings and Conclusions
         As described in more detail in this report, the Jay Survey found:

         B1. Reasons for Buying a WWE 2K Video Game (Unaided Recall)

              1. When asked to describe in their own words their main reason and their other reasons
                 for buying the relevant WWE 2K video games, survey respondents were most apt
                 to say that they bought the relevant WWE 2K video games because they like WWE,
                 wrestling, wrestling video games, and/or the WWE 2K franchise (48%).

              2. None of the survey respondents referred to the tattoos on any of the wrestlers or
                 even mentioned Randy Orton.

         B2. Reasons for Buying a WWE 2K Video Game (Aided Recall)

              3. When given a list of possible reasons for buying a WWE 2K video game, most
                 (85%) of the survey respondents selected more than one reason. The average
                 number of reasons that survey respondents selected was approximately 7 and the
                 median was 6.

              4. In response to the closed-ended questions, survey respondents were most apt to
                 indicate that they bought the relevant WWE 2K video games because they or a
                 family member likes wrestling (56%).

              5. Approximately 32% of the survey respondents indicated that the depiction of the
                 wrestlers' face, body or other aspects of their appearance was a reason for buying




  1045                                  Jay Survey Strategics LLC                                 5
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 9 of 97 Page ID #1936



                   the relevant WWE 2K video games.9 Yet, only three persons (less than 1% of the
                   survey respondents) said tattoos were an important feature of the appearance of
                   certain wrestlers, and none of these survey respondents said it was important to
                   depict Randy Orton's tattoos or even mentioned Randy Orton's tattoos.

          B3. Most Important Reason (Aided Recall)

               6. When given a list of reasons to choose from, the largest percentage of survey
                  respondents (32%) indicated that their most important reason for buying the
                  relevant WWE 2K video games was that they or a family member likes wrestling.

               7. Only 3% of the survey respondents indicated that their most important reason for
                  buying the relevant WWE 2K video games was the depiction of the wrestlers' face,
                  body, or other aspects of their appearance.

          B4. Top Two Reasons for Buying a WWE 2K Video Game (Aided Recall)

               8. In response to the closed-ended questions, survey respondents also were most likely
                  to indicate that their fondness for wrestling was one of their top two reasons for
                  buying the relevant WWE 2K video games. Approximately 40% of the survey
                  respondents said that their most important reason or their next most important
                  reason for buying the relevant WWE 2K video games was that they or a family
                  member likes wrestling.

               9. Only 6% of the survey respondents said that their most important reason or their
                  next most important reason for buying the relevant WWE 2K video games was the
                  depiction of the wrestlers' face, body, or other aspects of their appearance.10

          B5. Whether the Depiction of the Appearance of Particular Wrestlers Was a
              Reason for Buying a WWE 2K Video Game

               10. Approximately 20% of the survey respondents said the depiction of the appearance
                   of particular wrestlers was one of the reasons why they bought the relevant WWE
                   2K video games.



  9  When given a list to choose from, 10% of the survey respondents indicated that the fictitious TJBD feature was a
     reason for buying the relevant WWE 2K video games. This means that approximately 10% of the survey respondents
     were guessing when they indicated an item was a reason for buying these games. To eliminate guessing, the
     percentage who selected each item should be reduced by 10 percentage points. In other words, 22% of the survey
     respondents (32% minus 10%) said the depiction of the wrestlers' face, body or other aspects of their appearance
     was a reason for buying the relevant WWE 2K video games after accounting for guessing and other sources of
     "noise."
  10 Only 2% of the survey respondents indicated that the fictitious TJBD feature was their most important reason or
     their next most important reason for buying the relevant WWE 2K video games. This means that a negligible number
     of survey respondents guessed when asked their top two reasons for buying these games.


  1045                                        Jay Survey Strategics LLC                                            6
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 10 of 97 Page ID #1937



                11. When asked which wrestlers' appearance was important to depict, these survey
                    respondents named many different wrestlers. But only four persons (less than 1%
                    of the survey respondents) said Randy Orton's appearance was one of the reasons
                    why they bought the relevant WWE 2K video games.11

           B6. Whether It Was Important to Depict Particular Features or Aspects of
               Certain Wrestlers' Appearance

                12. Approximately 12% of the survey respondents said that it was important to depict
                    particular features or aspects of certain wrestlers' appearance. Yet, when asked
                    which particular features of these wrestlers' appearance were important, no person
                    mentioned Randy Orton's tattoos.12

                13. Only two persons (less than 1% of the survey respondents) said that it was
                    important to depict a particular feature or aspect of Randy Orton's appearance, and
                    neither of these survey respondents mentioned Randy Orton's tattoos.13

           Based on the overall design and execution of the Jay Survey, it provides representative and

  reliable information regarding individuals age 16 to 55 who bought the relevant WWE 2K video

  games. In my opinion, the Jay Survey strongly supports the conclusions that a) consumers bought

  the relevant WWE 2K video games for numerous reasons, principally that they like WWE or

  wrestling, b) no consumers bought the relevant WWE 2K video games for Randy Orton's tattoos,

  let alone the tattoos at issue in this case, and c) there is no link between the sales of the WWE 2K

  video games and their depiction of Randy Orton's tattoos.

           The findings of the Jay Survey and my conclusions are described in more detail in the

  remainder of this report, which is based on information that I have been provided and analyses that


  11 The four survey respondents who mentioned Randy Orton only did so at the end of the survey after they were
     prompted to identify the names of particular wrestlers. None of these survey respondents mentioned Randy Orton
     when they were initially asked their main reason and their other reasons for buying a WWE 2K game. Further, the
     four survey respondents who identified Randy Orton after prompting did not say that Randy Orton's tattoos were
     one of the reasons why they bought the relevant WWE 2K games or even mention Randy Orton's tattoos. These
     survey respondents indicated an average of 14 reasons for buying a WWE 2K game in response to the closed-ended
     questions.
  12 Less than 1% of the survey respondents (only three persons) said tattoos were an important feature of the appearance
     of certain wrestlers. Two of these survey respondents said that it was important to depict Brock Lesnar's tattoos, and
     one survey respondent said that it was important to depict all of the wrestlers' facial expressions and tattoos, but did
     not explicitly mention Randy Orton.
  13 Both of these survey respondents said that it was important to depict Randy Orton's moves.


  1045                                           Jay Survey Strategics LLC                                                 7
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 11 of 97 Page ID #1938



  I have performed thus far.14 I understand that I may be provided with additional information or

  asked to perform further analyses. If so, this report may be amended or revised.


  II.      Credentials
           I am a principal and founder of Jay Survey Strategics LLC, a California research firm that

  specializes in providing survey design, sampling, data collection and statistical analysis. I have

  more than 40 years of experience conducting large-scale surveys of all types (e.g., mail, Internet,

  telephone, and in-person), including surveys for public agencies, nonprofit organizations, private

  companies and law firms. During my career, I have designed and directed well over 800 surveys

  and more than 400 surveys in legal cases. I have testified on behalf of plaintiffs and defendants in

  proceedings before state and federal courts and other tribunals (such as the U.S. Patent and

  Trademark Office and the U.S. International Trade Commission) in numerous cases, and routinely

  have been qualified by courts as an expert in survey methodology.15 I also have lectured on

  litigation surveys and survey methods before bar associations, trade associations, and business and

  law schools, and been on the faculties of numerous continuing legal education programs.

           I am past chair of the Council of American Survey Research Organizations (CASRO), a

  not-for-profit trade association representing more than one hundred commercial survey research

  companies in the United States, and I chaired the Standards Committee for the American

  Association for Public Opinion Research, a professional society of over 2,000 individuals engaged

  in opinion research, market research, and social research at public agencies, nonprofit




  14 The materials I considered in forming my opinions are described in Appendix C; screenshots showing how the
     questionnaire appeared on the computer are in Appendix D; and a detailed description of the methods used to conduct
     the Jay Survey is in Appendix E.
  15 Appendix A includes a list of cases in which I have testified in deposition and/or at trial during the past four years,
     and Appendix B includes my resume and a list of publications and presentations I have authored (or coauthored)
     during the past 10 years.


  1045                                          Jay Survey Strategics LLC                                                 8
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 12 of 97 Page ID #1939



  organizations and private companies.16 I have served on the editorial board of several journals, and

  my publications include articles in the Trademark Reporter, the Encyclopedia of Survey Research

  Methods, Polling America: An Encyclopedia of Public Opinion, and Trademark and Deceptive

  Advertising Surveys: Law, Science and Design.

           I hold a bachelor's degree in psychology and political science from the University of

  California at Los Angeles (magna cum laude) and a master's degree and doctorate in political

  science from the University of California at Berkeley. Before founding Jay Survey Strategics, I

  served for 23 years as President and CEO of Field Research Corporation, the highly-respected

  marketing and opinion research firm started by Mervin Field in 1945. When I was President and

  CEO of Field Research, we conducted over 100,000 interviews per year with representative

  samples of the public, consumers, corporate executives, and other populations. Field Research also

  conducted the nationally-quoted Field Poll, which tracked voter preferences in all major statewide

  elections in California.17 I also have been a program director at SRI International (formerly

  Stanford Research Institute), a manager with KPMG Peat Marwick in San Francisco, and a

  research associate at the Survey Research Center at the University of California at Berkeley.


  III.     Findings
           This section describes the findings from the Jay Survey. The verbatim responses to the

  open-ended questions are in Appendix H and Appendix I.




  16 CASRO merged with the Marketing Research Association (the MRA) in January 2017 to form the Insights
     Association.
  17 During my tenure, the average deviation between The Field Poll's final pre-election poll in California and the actual
     percentage vote in California for the winning candidate in elections for President, Governor and U.S. Senate was
     approximately two percentage points, and the Field Poll received an A+ rating for accuracy from the highly-
     respected statistician Nate Silver on his www.fivethirtyeight.com website.


  1045                                          Jay Survey Strategics LLC                                               9
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 13 of 97 Page ID #1940




          A.        Which WWE 2K Video Games Survey Respondents Bought
          As shown in Table 1, 61% or more of the survey respondents had bought each of the

  relevant WWE 2K video games.

                                                      Table 1
                               Which WWE 2K Video Games Survey Respondents Had Bought*
                                                                                         Percent of Survey
                                                                                           Respondents
                                                                                             (n = 418)
            WWE 2K16                                                                            61%
            WWE 2K17                                                                            70
            WWE 2K18                                                                            69
          * Based on Question S8. Note, percentages add to more than 100% because some survey respondents
            bought more than one WWE 2K video game.

          A little over one-third (36%) of the survey respondents had bought all three of the relevant

  WWE 2K video games, and almost two-thirds (63%) had bought two or more of the relevant WWE

  2K video games. (See Table 2.)

                                                      Table 2
                    How Many of the Relevant WWE 2K Video Games Survey Respondents Had Bought*
                                                                                         Percent of Survey
                                                                                           Respondents
                                                                                             (n = 418)
            One                                                                                 37%
            Two                                                                                 27
            Three                                                                               36
          * Based on Question S8.

          B.        Reasons for Buying a WWE 2K Video Game (Unaided Recall)
          Survey respondents were asked the following open-ended questions: "What was the main

  reason why you bought the following WWE 2K video game(s): WWE 2K16, WWE 2K17 and/or

  WWE 2K18?" and "What were the other reasons, if any, why you bought the following WWE 2K

  video game(s): WWE 2K16, WWE 2K17, and/or WWE 2K18?"18 Survey respondents' answers to



  18 Survey respondents' verbatim responses to these questions are in Appendix H.


  1045                                        Jay Survey Strategics LLC                                     10
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 14 of 97 Page ID #1941



  these questions are summarized in Table 3. In response to the open-ended questions, the largest

  percentage (48%) of survey respondents volunteered that they bought the relevant WWE 2K video

  games because they like WWE, wrestling, wrestling video games, and/or the WWE 2K franchise.

  Only 3% of the survey respondents said that the games' realism or life-like characters was their

  main reason or another reason for buying the relevant WWE 2K video games. None of the survey

  respondents referred to the tattoos on any wrestlers or even mentioned Randy Orton.

                                                    Table 3
               Main Reasons and Other Reasons Why Survey Respondents Bought a WWE 2K Video Game
                                               (Unaided Recall)*
                                                                                         Percent of Survey
                                                                                           Respondents
                                                                                             (n = 418)
           I like WWE, wrestling, wrestling video games, and/or the WWE 2K franchise            48%
           The quality of gameplay/it's a fun or challenging game                               29
           My friends or family like wrestling or wanted this game                              22
           Has my favorite wrestlers, like the wrestlers/characters                             15
           The price/value                                                                       9
           It's a multiplayer game, wanted to play the game with friends                         8
           The graphics                                                                          7
           The games' realism or life‐like characters                                            3
           The wrestlers' tattoos                                                                0
           Mentioned Randy Orton                                                                 0
           Mentioned other wrestlers (e.g., Stone Cold Steve Austin, AJ Styles)                  4
           Misc. other responses (e.g., it was A‐list rated, wanted to upgrade)                 29
           Don't know                                                                            7
          * Based on Questions A1 and A2. Note, percentages add to more than 100% because some survey
            respondents volunteered more than one reason for buying a WWE 2K video game.

          C.      Reasons for Buying a WWE 2K Video Game (Aided Recall)
          The next set of questions asked survey respondents about 22 possible reasons for buying a

  WWE 2K video game: a) I or a family member likes wrestling, b) the ease of gameplay, c) the

  speed of gameplay, d) the size of the player roster, e) the inclusion of wrestling legends and NXT

  wrestling stars, f) the fighting style options, g) the choice of match types, h) the ability to customize

  matches (such as win conditions or match rules), i) the selection of movesets, j) the reversal system,


  1045                                       Jay Survey Strategics LLC                                   11
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 15 of 97 Page ID #1942



  k) the cut scenes, l) the backstage action, m) the commentary, n) the dialogue options, o) the music,

  p) the depiction of the wrestlers' movements, q) the depiction of the wrestlers' face, body or other

  aspects of their appearance, r) the overall quality of the graphics, s) the camera angles during

  gameplay, t) the crowd animations, u) the different arenas, and v) the price/value. The list of

  possible reasons also included a fictitious feature, "the TJBD feature," which was created by

  randomly generating four letters. Survey respondents were asked whether they bought the relevant

  WWE 2K video games because of the TJBD feature (even though WWE 2K video games do not

  have this feature). The purpose of the fictitious feature was to measure the amount of guessing or

  "noise" in the Jay Survey. The order in which the items were listed, including the fictitious feature,

  was randomized across survey respondents.

         As shown in Table 4, when given a list of possible reasons for buying a WWE 2K video

  game, most of the survey respondents (85%) selected more than one reason, and almost half (49%)

  selected six or more reasons.

                                                       Table 4
                           Number of Items Survey Respondents Checked, When Given a List
                               of Possible Reasons for Buying a WWE 2K Video Game
                                                  (Aided Recall)*
                                                                                       Percent of Survey
                                                                                         Respondents
                                                                                           (n = 418)
           One                                                                                12%
           Two or three                                                                       20
           Four or five                                                                       16
           Six to nine                                                                        24
           Ten or more                                                                        25
           Not applicable – Did not know the reasons why they bought a WWE 2K video
                                                                                               3
             game or did not select any of the reasons listed
         * Based on Question B1.

         The average (mean) number of reasons that survey respondents selected was 7, and the

  median was 6. (See Table 5.)




  1045                                    Jay Survey Strategics LLC                                    12
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 16 of 97 Page ID #1943




                                                         Table 5
                         Mean and Median Number of Reasons Survey Respondents Checked,
                        When Given a List of Possible Reasons for Buying a WWE 2K Video Game
                                                     (Aided Recall)*
                                                                                             Percent of Survey
                                                                                               Respondents
                                                                                                  (n = 418)
           Mean (average)                                                                             7
           Median                                                                                     6
         * Based on Question B1. Note, 13 survey respondents did not check any of the reasons listed or said
           "Don't Know" in response to Question B1. The mean and median are based on those survey
           respondents who checked one or more items.

         As shown in Table 6, survey respondents were most apt to indicate that they bought the

  relevant WWE 2K video games because of the following reasons: they or a family member likes

  wrestling (56%), the inclusion of wrestling legends and NXT wrestling stars (43%), and the overall

  quality of the graphics (43%). Approximately 32% of the survey respondents said that they bought

  the relevant WWE 2K video games because of the depiction of the wrestlers' face, body, or other

  aspects of their appearance.

         Only two persons (less than 1% of the survey respondents) said the depiction of the

  wrestlers' appearance was the only reason why they bought the relevant WWE 2K video games,

  and the average (mean) number of other reasons checked by survey respondents who said the

  depiction of the wrestlers' face, body, or other aspects of their appearance was a reason for buying

  these games was 11.

         When given a list of reasons and asked to check all that apply, approximately 10% of the

  survey respondents indicated that the fictitious TJBD feature was a reason for buying the relevant

  WWE 2K video games. This means that approximately 10% of the survey respondents were

  guessing when they checked an item.




  1045                                     Jay Survey Strategics LLC                                           13
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 17 of 97 Page ID #1944




                                                           Table 6
                                  Items Survey Respondents Selected When Given a List of
                                     Possible Reasons for Buying a WWE 2K Video Game
                                                       (Aided Recall)*
                                                                                             Percent of Survey
                                                                                               Respondents
                                                                                                 (n = 418)
           I or a family member likes wrestling                                                     56%
           The inclusion of wrestling legends and NXT wrestling stars                               43
           The overall quality of the graphics                                                      43
           The fighting style options                                                               38
           The size of the player roster                                                            36
           The ability to customize matches (such as win conditions or match rules)                 36
           The choice of match types                                                                34
           The ease of gameplay                                                                     34
           The price/value                                                                          34
           The depiction of the wrestlers' movements                                                32
           The depiction of the wrestlers' face, body or other aspects of their appearance          32
           The different arenas                                                                     31
           The backstage action                                                                     29
           The music                                                                                29
           The speed of gameplay                                                                    26
           The selection of movesets                                                                25
           The crowd animations                                                                     22
           The cut scenes                                                                           21
           The camera angles during gameplay                                                        21
           The commentary                                                                           20
           The reversal system                                                                      19
           The dialogue options                                                                     19
           The TJBD feature                                                                         10
           None of the above                                                                         1
           Don't know                                                                                2
         * Based on Question B1. Note, percentages add to more than 100% because some survey respondents
           selected more than one reason for buying a WWE 2K video game in Question B1.

         To eliminate guessing, we subtracted ten percentage points from the percentage who

  checked each item. As shown in Table 7, 22% of the survey respondents indicated that the

  depiction of the wrestlers' face, body, or other aspects of their appearance was a reason for buying

  the relevant WWE 2K video games after accounting for guessing and other sources of "noise."




  1045                                           Jay Survey Strategics LLC                                   14
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 18 of 97 Page ID #1945




                                                      Table 7
                     Items Survey Respondents Selected When Given a List of Possible Reasons for
                Buying a WWE 2K Video Game, After Accounting for Guessing and Other Sources of Noise
                                                  (Aided Recall)*
                                                                                            Percent of Survey
                                                                                              Respondents
                                                                                                (n = 418)
          I or a family member likes wrestling                                                     46%
          The inclusion of wrestling legends and NXT wrestling stars                               33
          The overall quality of the graphics                                                      33
          The fighting style options                                                               28
          The size of the player roster                                                            26
          The ability to customize matches (such as win conditions or match rules)                 26
          The choice of match types                                                                24
          The ease of gameplay                                                                     24
          The price/value                                                                          24
          The depiction of the wrestlers' movements                                                22
          The depiction of the wrestlers' face, body or other aspects of their appearance          22
          The different arenas                                                                     21
          The backstage action                                                                     19
          The music                                                                                19
          The speed of gameplay                                                                    16
          The selection of movesets                                                                15
          The crowd animations                                                                     12
          The cut scenes                                                                           11
          The camera angles during gameplay                                                        11
          The commentary                                                                           10
          The reversal system                                                                       9
          The dialogue options                                                                      9
         * Based on Question B1. Note, percentages add to more than 100% because some survey respondents
           selected more than one reason for buying a WWE 2K video game in Question B1.

         D.      Most Important Reason for Buying a WWE 2K Video Game (Aided
                 Recall)
         Next, survey respondents were asked to indicate which of the items listed was their most

  important reason for buying the relevant WWE 2K video games. As shown in Table 8, the largest

  percentage (32%) of survey respondents indicated that their most important reason for buying the

  relevant WWE 2K video games was that they or a family member likes wrestling. Approximately

  one-in-ten survey respondents said that their most important reason for buying the relevant WWE

  1045                                          Jay Survey Strategics LLC                                   15
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 19 of 97 Page ID #1946



  2K video games was the overall quality of the games' graphics (10%) or the games' price or value

  (9%). Only 3% of the survey respondents indicated that their most important reason for buying the

  relevant WWE 2K video games was the depiction of the wrestlers' face, body or other aspects of

  their appearance.

                                                        Table 8
                                 Most Important Reason for Buying a WWE 2K Video Game
                                                    (Aided Recall)*
                                                                                             Percent of Survey
                                                                                               Respondents
                                                                                                 (n = 418)
          I or a family member likes wrestling                                                      32%
          The overall quality of the graphics                                                       10
          The price/value                                                                            9
          The inclusion of wrestling legends and NXT wrestling stars                                 8
          The fighting style options                                                                 6
          The size of the player roster                                                              5
          The ease of gameplay                                                                       3
          The ability to customize matches (such as win conditions or match rules)                   3
          The depiction of the wrestlers' face, body or other aspects of their appearance            3
          The cut scenes                                                                             2
          The choice of match types                                                                  2
          The dialogue options                                                                       2
          The depiction of the wrestlers' movements                                                  2
          The crowd animations                                                                       2
          The speed of gameplay                                                                      1
          The music                                                                                  1
          The selection of movesets                                                                  1
          The reversal system                                                                        1
          The backstage action                                                                       1
          The commentary                                                                            <1
          The TJBD feature                                                                          <1
          The different arenas                                                                      <1
          The camera angles during gameplay                                                         <1
          Don't know                                                                                 1
          Not applicable – Did not indicate that any of the above were a reason for buying
                                                                                                     3
            a WWE 2K video game
         * Based on Question B2.




  1045                                          Jay Survey Strategics LLC                                    16
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 20 of 97 Page ID #1947




         E.      Top Two Reasons for Buying a WWE 2K Video Game (Aided
                 Recall)
         Survey respondents also were asked to indicate which of the reasons listed was their second

  most important reason for buying the relevant WWE 2K video games. Table 9 summarizes the top

  two reasons survey respondents gave for buying the relevant WWE 2K video games. When given

  a list, the largest percentage (40%) of survey respondents indicated that their most important reason

  or their next most important reason for buying the relevant WWE 2K video games was that they

  or a family member likes wrestling. Ten percent or more of the survey respondents indicated that

  each the following were one of their top two reasons for buying the relevant WWE 2K video

  games: the overall quality of the graphics (17%), the inclusion of wrestling legends and NXT

  wrestling stars (16%), the price/value (15%), the size of the player roster (12%), the fighting style

  options (11%), and the ability to customize matches (such as win conditions or match rules) (10%).

  A smaller percentage of the survey respondents (6%) said that their most important reason or their

  next most important reason for buying the relevant WWE 2K video games was the depiction of

  the wrestlers' face, body or other aspects of their appearance.

         Only seven persons (approximately 2% of the survey respondents) indicated that the

  fictitious TJBD feature was one of their top two reasons for buying the relevant WWE 2K video

  games. This means that a negligible number of survey respondents guessed when asked for their

  most important reason and their next most important reason for buying the relevant WWE 2K

  video games.




  1045                                  Jay Survey Strategics LLC                                   17
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 21 of 97 Page ID #1948




                                                        Table 9
                                   Top Two Reasons for Buying a WWE 2K Video Game
                                                    (Aided Recall)*
                                                                                             Percent of Survey
                                                                                               Respondents
                                                                                                 (n = 418)
          I or a family member likes wrestling                                                      40%
          The overall quality of the graphics                                                       17
          The inclusion of wrestling legends and NXT wrestling stars                                16
          The price/value                                                                           15
          The size of the player roster                                                             12
          The fighting style options                                                                11
          The ability to customize matches (such as win conditions or match rules)                  10
          The ease of gameplay                                                                       8
          The choice of match types                                                                  7
          The depiction of the wrestlers' face, body or other aspects of their appearance            6
          The cut scenes                                                                             5
          The depiction of the wrestlers' movements                                                  5
          The speed of gameplay                                                                      4
          The music                                                                                  4
          The dialogue options                                                                       3
          The different arenas                                                                       3
          The selection of movesets                                                                  3
          The crowd animations                                                                       3
          The reversal system                                                                        2
          The backstage action                                                                       2
          The commentary                                                                             2
          The camera angles during gameplay                                                          2
          The TJBD feature                                                                           2
          Not applicable – Did not indicate that any of the above were a reason for buying
                                                                                                     3
            a WWE 2K video game
         * Based on Questions B2 and B3.




  1045                                          Jay Survey Strategics LLC                                    18
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 22 of 97 Page ID #1949




          F.       Whether the Depiction of the Appearance of Particular Wrestlers
                   Was a Reason for Buying a WWE 2K Video Game
          Survey respondents who said that the depiction of the wrestlers' face, body or other aspects

  of their appearance was a reason for buying the relevant WWE 2K video games were asked the

  following question: "Was the depiction of the appearance of any particular wrestler or wrestlers a

  reason why you bought the following WWE 2K video game(s): WWE 2K16, WWE 2K17, and/or

  WWE 2K18?" Approximately 20% of the survey respondents said the depiction of the appearance

  of particular wrestlers was a reason for buying the relevant WWE 2K video games. (See Table 10.)

                                                        Table 10
                      Whether the Depiction of the Appearance of Any Particular Wrestler or Wrestlers
                                    Was a Reason for Buying a WWE 2K Video Game*
                                                                                                Percent of Survey
                                                                                                  Respondents
                                                                                                    (n = 418)
            Yes                                                                                        20%
            No                                                                                          9
            Don't know                                                                                  3
            Not applicable – Did not say the depiction of the wrestlers' face, body, or other
                                                                                                       68
              aspects of their appearance was a reason for buying a WWE 2K video game
          * Based on Question C1.

          These survey respondents were asked the following question: "Which wrestler or wrestlers'

  depiction was a reason why you bought the following WWE 2K video game(s): WWE 2K16,

  WWE 2K17, and/or WWE 2K18?"19 As shown in Table 11, less than 1% of the survey respondents

  (four persons) said that the depiction of Randy Orton's appearance was one of the reasons why

  they bought the relevant WWE 2K video games.20



  19 Survey respondents' verbatim responses to the questions summarized in this section are in Appendix I.
  20 The four survey respondents who mentioned Randy Orton only did so at the end of the survey after they were
     prompted to identify the names of particular wrestlers. None of these survey respondents mentioned Randy Orton
     when they were initially asked their main reason and their other reasons for buying a WWE 2K game. Further, the
     four survey respondents who identified Randy Orton after prompting did not say that Randy Orton's tattoos were
     one of the reasons why they bought the relevant WWE 2K games or even mention Randy Orton's tattoos. These
     survey respondents indicated an average of 14 reasons for buying a WWE 2K game in response to the closed-ended
     questions.


  1045                                         Jay Survey Strategics LLC                                         19
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 23 of 97 Page ID #1950




                                                       Table 11
                                 Which Wrestlers' Appearance Was Important to Depict*
                                                                                           Percent of Survey
                                                                                             Respondents
                                                                                               (n = 418)
          Randy Orton                                                                             <1%
          Named another wrestler (e.g., Asuka, Finn Balor, Jake Roberts, Kurt Angle,
                                                                                                  11
            Roman Reigns, Stone Cold Steve Austin)
          Misc. other comments (e.g., like all the wrestlers, like the graphics/realism)           6
          Don't know                                                                               3
          Not applicable – Did not say the depiction of the appearance of particular
                                                                                                  80
            wrestlers was a reason for buying a WWE 2K video game
         * Based on Question C2.

         G.      What Features or Aspects of Particular Wrestlers' Appearance
                 Were Important to Depict
         Survey respondents who said the depiction of a particular wrestler was a reason for buying

  the relevant WWE 2K video games and who identified one or more wrestlers whose appearance

  they thought was important to depict were asked the following question: "Were there any particular

  features or aspects you thought were important to depict of the following wrestler or wrestlers'

  appearance: [WRESTLERS       THE RESPONDENT IDENTIFIED]?"             Their responses to this question are

  summarized in Table 12. Approximately 12% of the survey respondents said it was important to

  depict particular features or aspects of the appearance of the wrestlers they identified. Yet, only

  two persons (less than 1% of the survey respondents) said it was important to depict particular

  features or aspects of Randy Orton's appearance.




  1045                                       Jay Survey Strategics LLC                                     20
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 24 of 97 Page ID #1951




                                                       Table 12
                            Whether It Was Important to Depict Particular Features or Aspects
                                        of the Appearance of Certain Wrestlers*
                                                                                            Percent of Survey
                                                                                              Respondents
                                                                                                (n = 418)
           Yes                                                                                     12%
           No                                                                                       4
           Don't know                                                                               1
           Not applicable – Said "don't know" when asked which wrestlers' depiction was a
                                                                                                    3
             reason why they bought a WWE 2K video game
           Not applicable – Did not say the depiction of the appearance of particular
                                                                                                   80
             wrestlers was a reason for buying a WWE 2K video game
         * Based on Question C3.

         Survey respondents who said that it was important to depict particular features or aspects

  of the appearance of certain wrestlers were asked the following question: "What features or aspects

  were important to depict of the following wrestler or wrestlers' appearance: [WRESTLERS                   THE

  RESPONDENT IDENTIFIED]?"       As shown in Table 13, less than 1% of the survey respondents (three

  persons) mentioned tattoos. Two survey respondents said it was important to depict Brock Lesnar's

  tattoos, and one survey respondent said that it was important to depict all wrestlers' facial

  expressions and tattoos, but did not explicitly refer to Randy Orton.

         Only two persons (less than 1% of the survey respondents) said that it was important to

  depict a particular feature or aspect of Randy Orton's appearance, and neither of these survey

  respondents said it was important to depict Randy Orton's tattoos. Instead, these survey

  respondents said it was important to depict Randy Orton's moves or finishing moves.




  1045                                       Jay Survey Strategics LLC                                       21
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 25 of 97 Page ID #1952



                                                          Table 13
                        Which Features or Aspects of Particular Wrestlers Were Important to Depict*
                                                                                             Percent of Survey
                                                                                               Respondents
                                                                                                 (n = 418)
           Randy Orton's tattoos                                                                      0%
           Randy Orton's moves or finishing moves (no mention of tattoos)                             <1
           Brock Lesnar's tattoos or all wrestlers' tattoos                                           <1
           Other responses, no mention of Randy Orton or tattoos (e.g., Daniel Bryan's
                                                                                                      10
             beard, Stone Cold Steve Austin's facial features, Kurt Angle's hair and face)
           Don't know                                                                                 1
           Not applicable – Did not say it was important to depict particular features or
                                                                                                      88
             aspects of certain wrestlers' appearance
         * Based on Questions C3 and C4.

  IV.    Conclusions
         The Jay Survey was performed according to accepted survey standards and in conformity

  with the guidelines discussed in the Federal Manual for Complex Litigation, 4th Ed. §11.493

  (2004) and the Reference Guide on Survey Research, Federal Reference Manual on Scientific

  Evidence, 3rd Ed. (2011). Based on the overall design and execution of the Jay Survey, it provides

  representative and reliable information regarding individuals age 16 to 55 who bought the relevant

  WWE 2K video games. In my opinion, the Jay Survey strongly supports the conclusions that a)

  consumers bought the relevant WWE 2K video games for numerous reasons, principally that they

  like WWE or wrestling, b) no consumers bought the relevant WWE 2K video games for Randy

  Orton's tattoos, let alone the tattoos at issue in this case, and c) there is no link between the sales

  of the WWE 2K video games and their depiction of Randy Orton's tattoos.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

  true and correct.

         Executed this 7th day of January at Redwood City, California.




                                                                             E. Deborah Jay, Ph.D.


  1045                                       Jay Survey Strategics LLC                                       22
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 26 of 97 Page ID #1953




                                  Appendix A

                          E. Deborah Jay, Ph.D.
                      Deposition and Trial Testimony
                        During the Past Four Years




  1045                         Jay Survey Strategics LLC             Appendix A
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 27 of 97 Page ID #1954




                                  E. Deborah Jay, Ph.D.
                Deposition and Trial Testimony During the Past Four Years

  1.   RXD Media, LLC v. IP Application Development LLC and Apple, Inc. (United States
       District Court, Eastern District of Virginia)
         Case No. 1:18-CV-486-LO-TCB
  2.   Erik M. Underwood v. Bank of America (United States District Court, District of Colorado)
          Case No. 1:18-CV-02329-WYD
  3.   Solid 21, Inc. v. Hublot of America (United States District Court, Central District of
       California)
          Case No. 2:11-CV-00468-DMG-JC
  4.   Saxon Glass Technologies, Inc. v. Apple, Inc. (United States District Court, Western District
       of New York)
          Case No. 1:15-CV-00581-EAW-HKS
  5.   VirnetX, Inc. and Leidos v. Apple, Inc. (United States District Court, Eastern District of
       Texas)
          Case No. 6:12-CV-00855-RWS
  6.   Lauren Hall v. Welch Foods, Inc. and The Promotion In Motion Companies (United States
       District Court, Eastern District of New York)
         Case No. 1:17-CV-05828-MKB-VMS
  7.   Luci Bags LLC v. Younique LLC (United States District Court, Eastern District of Texas)
         Case No. 4:17-CV-377
  8.   The Kroger Co. v. Lidl (United States District Court, Eastern District of Virginia)
         Case No. 3:17-CV-00480-JAG
  9.   Pom Wonderful LLC v. The Coca-Cola Company (United States District Court, Central
       District of California)
         Case No. 2:08-CV-06237-SJO-FMO
  10. VirnetX, Inc. and Science Applications Int'l Corp. v. Apple, Inc. (United States District
      Court, Eastern District of Texas)
         Case No. 6:13-CV-00855
  11. Denis George Mahan P/K/A Deney Terrio v. Hasbro, Inc. and Hasbro Studios, LLC.
      (United States District Court, Middle District of Florida)
        Case No. 6:15-CV-00188-RBD-GJK
  12. Twentieth Century Fox Television and Fox Broadcasting Co. v. Empire Distribution, Inc.
      (United States District Court, Central District of California)
        Case No. 2:15-CV-02158-PA-FFM




  1045                                 Jay Survey Strategics LLC                        Appendix A‐1
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 28 of 97 Page ID #1955



  13. Linx Bracelets, Inc. v. Origami Owl, LLC (United States District Court, Central District of
      California)
         Case No. 2:14-CV-06799-SVW (JEM)
  14. In the Matter of Certain Footwear Products (United States International Trade Commission)
         Investigation No. 337-TA-936
  15. Pinterest, Inc. v. Pintrips, Inc. (United States District Court, Northern District of California)
         Case No. 13-4608 (HSG)




  1045                                  Jay Survey Strategics LLC                        Appendix A‐2
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 29 of 97 Page ID #1956




                                        Appendix B

                       E. Deborah Jay, Ph.D.
         Resume and Publications and Presentations Since 2009




        Resume

        Publications and Presentations Since 2009




  1045                               Jay Survey Strategics LLC       Appendix B
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 30 of 97 Page ID #1957




                              E. Deborah Jay, Ph.D.


  Current Position
     Principal/Founder, Jay Survey Strategics LLC
     2000 Broadway St., Suite 143
     Redwood City, CA 94063
     (415) 533-0020
     deborahjay@jaysurveystrategics.com
     Jay Survey Strategics is a research agency primarily involved in conceptualizing, planning,
     executing, and reporting on custom-designed opinion studies.

  Technical Skills
     Expert in research design and all phases of survey methodology – questionnaire design,
     sampling, data collection, data processing, qualitative and quantitative data analysis, with
     more than 40 years' experience conducting large-scale surveys of all types.

  Research Experience
     Branding, marketing and advertising research:
        Responsible for branding, marketing, and advertising research relating to services and
        products in a variety of industries (e.g., health, education, technology, communications,
        finance, transportation, and wholesale/retail trade).
     Public policy studies:
        Responsible for policy analyses and evaluations concerning medical assistance programs
        (e.g., Medicaid, Medicare, and county health services), public health campaigns (e.g.,
        concerning tobacco use, diet and nutrition), educational programs (e.g., for disadvantaged
        students and students with disabilities), general assistance programs, and other public
        issues (e.g., child care, access to telephone service, the environment).
     Litigation support:
         Court-qualified expert in survey methodology; responsible for conducting and evaluating
         surveys for legal cases involving a variety of issues (e.g., trademark, copyright and patent
         infringement, false advertising, right of publicity/false endorsement, defamation,
         exempt/nonexempt employment classification, off-the-clock work and other wage and
         hour issues, employment discrimination, product liability, business conduct, natural
         resources valuation, change of venue) and providing expert testimony in proceedings
         before state and federal courts and other tribunals such as the International Trade
         Commission and the U.S. Patent and Trademark Office.




  1045                                Jay Survey Strategics LLC                        Appendix B‐1
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 31 of 97 Page ID #1958



  Professional Experience Before Founding Jay Survey Strategics
     President and CEO, Field Research Corporation, San Francisco, CA.
     Program Director and Senior Research Social Scientist, SRI International (formerly
        Stanford Research Institute), Menlo Park, CA.
     Manager, Management Consulting Division, KPMG Peat Marwick, San Francisco, CA.
     Public Policy Analyst/Survey Specialist, Teknekron, Berkeley, CA.
     Research Associate, Survey Research Center, University of California, Berkeley, CA.


  Education
     Ph.D. in political science, University of California at Berkeley (1981).
     M.A. in political science, University of California at Berkeley (1973).
     B.A. in psychology/political science, University of California at Los Angeles (1972, magna
        cum laude, Phi Beta Kappa).


  Professional Associations
     Council of American Survey Research Organizations (CASRO):
        Board of Directors (1995-2001); Chair (1999); Chair-Elect (1998); Secretary (1997); Chair,
        Committee on Survey Research Quality (1997-1998); Chair, Committee on Standards and
        Ethics (1995-1996).
     American Association for Public Opinion Research (AAPOR):
        Editorial Board, Survey Practice (2007-2017); Advisory Council, Public Opinion
        Quarterly (2008-2012); Executive Council (2001-2003); Standards Chair (2002-2003);
        Associate Standards Chair (2001-2002); Standards Committee Member (1992); Past
        President, Pacific Chapter (1989); Appointed to numerous ad hoc committees (e.g., 2009
        Standards Review Committee, 2010 Survey-Based Legal Evidence Committee).
     International Trademark Association (INTA):
         Editorial Board, Trademark Reporter (2012-present); Brand Names Education Committee
         (2004).


  Other Directorships
     Board of Directors, Roper Center for Public Opinion Research (housed at the University of
        Connecticut) (1997-2003); Member, Committee on Data Acquisitions & Standards (2001-
        2003).
     Board of Directors, Bay Area Council (1991-2009).
     Board of Directors, Bay Area Economic Forum (1996-2001).
     San Francisco Municipal Fiscal Advisory Committee to the Mayor (Committee Member,
        1991-2001; Executive Committee Member, 1998-2001).

  1045                                 Jay Survey Strategics LLC                    Appendix B‐2
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 32 of 97 Page ID #1959



  Teaching Experience
     Lecturer, New York City Bar Association, Trademarks and Unfair Competition
        Committee (New York, June 2015).
     Faculty member, 2015 Trademark Office Comes to California, Continuing Legal
        Education Seminars sponsored by The State Bar of California Intellectual Property
        Law Section (Los Angeles and San Francisco, 2015).
     Faculty member, IP BYTES: Hot Topics in Trademark Law, Continuing Legal Education
        Seminar sponsored by the Intellectual Property Section of the Bar Association of San
        Francisco (2014).
     Lecturer, American Intellectual Property Law Association, Annual Conference
        (Washington DC, 2012).
     Faculty member, Current Trends in Wage & Hour Litigation: Economic, Legal and
        Statistical Issues, Continuing Legal Education Seminar sponsored by ERS Group (San
        Francisco, 2006 and 2009; New York, 2007; Santa Monica, 2006, 2007, 2009, 2011 and
        2012).
     Lecturer, New York City Bar Association, Trademark and Copyright Committee (New York,
        2011).
     Faculty member, 2010 IP Damages Institute sponsored by the CalCPA Education
        Foundation (Los Angeles, 2010).
     Faculty member, The State Bar of California 35th Annual Intellectual Property Institute
        (Napa, 2010).
     Faculty member, Florida Bar Intellectual Property Law Symposium (Tampa, 2010).
     Lecturer, Marketing Research Council (New York, 2010).
     Lecturer, Surveys in Trademark Prosecution and Litigation, Continuing Legal Education
        Seminar and Roundtable hosted by Graham and Dunn for the International Trademark
        Association (Seattle, 2009).
     Guest lecturer, American Studies Program, University of California at Berkeley (1999 and
       2008).
     Lecturer, San Francisco Intellectual Property Law Association. (San Francisco, 2006).
     Faculty member, Advertising and Marketing Law, Continuing Legal Education Seminar
        sponsored by Insight Information (Chicago, 2006).
     Faculty member, 2005 Advertising and Trademark Seminar, sponsored by Kirkland and Ellis
        LLP (Chicago, 2005).
     Faculty member, Trademark Portfolio Acquisition and Protection, Continuing Legal
        Education Seminar sponsored by Law Seminars International (San Diego, 2004).
     Faculty member, Trademark Dilution & Damages, Intellectual Property Section, The
        Barristers Club of San Francisco (2003).
     Guest lecturer, Intellectual Property Seminar, Boalt Law School, University of California at
        Berkeley (1999-2003).


  1045                               Jay Survey Strategics LLC                      Appendix B‐3
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 33 of 97 Page ID #1960



     Faculty member, Basics of Trademark Litigation, Continuing Legal Education Seminar
        sponsored by the International Trademark Association (Washington DC, 2001).
     Guest lecturer at the graduate and undergraduate levels, Marketing Research Seminars, Haas
        School of Business, University of California at Berkeley (1995-2000).
     Faculty member, Forensics Research Conference, Council of American Survey Research
        Organizations (New York, 2000).
     Faculty member, Employment Discrimination: Statistical Evidence and Economic Exposure,
        Continuing Legal Education Seminar sponsored by ERS Group (Atlanta, Chicago, San
        Francisco, 1996-2000).
     Faculty member, Advertising Law for the Next Century in California, Continuing Legal
        Education Seminar sponsored by Lorman Education Services (San Francisco, 1999).
     Guest lecturer, Institute for Governmental Studies, University of California at Berkeley
        (1999).
     Faculty member, National Advertising Division of the Council of Better Business Bureaus,
        Workshop IX (San Francisco, 1998).
     Lecturer on public opinion research, Political Science Department, University of California at
        Davis (1978).




  1045                               Jay Survey Strategics LLC                       Appendix B‐4
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 34 of 97 Page ID #1961




                                   E. Deborah Jay, Ph.D.
                         Publications and Presentations Since 2009
                                   (Author or Co‐author)


  "Trademark Survey Evidence: Getting Through the Gate." Presentation at the 2018 Perkins Coie
     Intellectual Property Group Retreat (Denver, October 2018).

  "Targeting Trademark Surveys." Presentation to the New York City Bar Association Trademarks
     and Unfair Competition Committee (New York, June 2015).

  "Mark My Words: Contemporary Trademark Surveys." Presentation for the 2015 Trademark
    Office Comes to California, Continuing Legal Education Seminars sponsored by The State
    Bar of California Intellectual Property Law Section (Los Angeles and San Francisco, April
    2015).

  "He Who Steals My Good Name: Likelihood-of-Confusion Surveys in TTAB Proceedings." 104
     Trademark Reporter 1141 (2014).

  "Millennium Falconry: Navigating the Hyperspace of 21st Century Trademark Surveys."
     Presentation for the IP BYTES: Hot Topics in Trademark Law seminar sponsored by the
     Intellectual Property Section of the Bar Association of San Francisco (July 2014).

  "Ten Truths of False Advertising Surveys." 103 Trademark Reporter 1116 (2013).

  "Polling Consumers: Surveys in Advertising Cases." Presentation at the 2012 American
     Intellectual Property Law (AIPLA) Annual Conference. (Washington DC, October 2012).

  "Genericness Surveys in Trademark Disputes: Under the Gavel." In Trademark and Deceptive
     Advertising Surveys: Law, Science, and Design, edited by Shari Seidman Diamond and Jerre
     B. Swann (Chicago, IL: American Bar Association, 2012).

  "He Who Steals My Good Name: The Use of Survey Evidence in Intellectual Property Cases."
     Presentation at the New York City Bar Association Trademark and Copyright Committee
     (New York, December 2011).

  "Using Surveys to Assess Damages in Intellectual Property Disputes." Presentation at the 2010
     IP Damages Institute sponsored by the CalCPA Education Foundation (Los Angeles,
     November 2010).

  "Wine, Women & Song: The Use of Survey Evidence in the Gallo, Princess Diana and Napster
     Cases." Presentation at The State Bar of California 35th Annual Intellectual Property Institute
     (Napa, October 2010).

  "Asked and Answered: Surveys in Trademark and Other Intellectual Property Disputes."
     Presentation at the Florida Bar Intellectual Property Law Symposium (Tampa, March 2010).




  1045                                Jay Survey Strategics LLC                        Appendix B‐5
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 35 of 97 Page ID #1962



  "Surveys as Scientific Evidence: Anatomy of a Survey in Court." Presentation for the Marketing
     Research Council (New York, March 2010).

  "Genericness Surveys in Trademark Disputes: Evolution of Species." 99 Trademark Reporter.
     1118 (2009).

  "Survey Evidence in Trademark and Other Intellectual Property Disputes." Presentation for a
     seminar and roundtable hosted by Graham and Dunn for the International Trademark
     Association (Seattle, January 2009).




  1045                               Jay Survey Strategics LLC                      Appendix B‐6
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 36 of 97 Page ID #1963




                                  Appendix C

                           Materials Considered




  1045                         Jay Survey Strategics LLC             Appendix C
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 37 of 97 Page ID #1964




  Materials Considered
         I was provided with the complaint filed on October 2, 2018 in connection with Catherine

  Alexander v. Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports Inc., World

  Wrestling Entertainment, Inc., Visual Concepts Entertainment, Yuke's Co., Ltd. and Yuke's LA Inc.

  (S.D. Ill., Case No. 3:18-cv-0966-MJR-DGW). The other materials that I considered are described

  in my report and/or included as appendices to my report.




  1045                                Jay Survey Strategics LLC                      Appendix C‐1
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 38 of 97 Page ID #1965




                                 Appendix D

                             Questionnaire
                        (Sample Web Screenshots)




  1045                         Jay Survey Strategics LLC             Appendix D
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 39 of 97 Page ID #1966




                                  QUESTION S1




  1045                         Jay Survey Strategics LLC            Appendix D‐1
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 40 of 97 Page ID #1967




                                  QUESTION S2
                      (IF S1 MATCHES GENDER IN DATABASE)




  1045                         Jay Survey Strategics LLC            Appendix D‐2
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 41 of 97 Page ID #1968




                                   QUESTION S3
                  (IF S2 = 16‐55 AND MATCHES AGE IN DATABASE)




  1045                         Jay Survey Strategics LLC            Appendix D‐3
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 42 of 97 Page ID #1969




                                         QUESTION S4*
                                     (IF S3 = YES, I AGREE)




  * The order of the first six answer categories was randomized across respondents.


  1045                                 Jay Survey Strategics LLC                      Appendix D‐4
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 43 of 97 Page ID #1970




                                       QUESTION S5*
                            (IF S4 = GREEN, RED, BLUE, YELLOW)




  * The order of the first eight answer categories was randomized across respondents.


  1045                                Jay Survey Strategics LLC                         Appendix D‐5
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 44 of 97 Page ID #1971




                                         QUESTION S6*
                                    (IF S5 = A VIDEO GAME)




  * The order of the first four answer categories was randomized across respondents.


  1045                                Jay Survey Strategics LLC                        Appendix D‐6
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 45 of 97 Page ID #1972




                                         QUESTION S7*
                                   (IF S6 = SPORTS GAMES)




  * The order of the first five answer categories was randomized across respondents.


  1045                                 Jay Survey Strategics LLC                       Appendix D‐7
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 46 of 97 Page ID #1973




                                   QUESTION S8
                               (IF S7 = WRESTLING)




  1045                         Jay Survey Strategics LLC            Appendix D‐8
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 47 of 97 Page ID #1974




                                     QUESTION S9*
                      (IF S8 = WWE 2K16, WWE 2K17 OR WWE 2K18)




  * The order of the first three answer categories was randomized across respondents.


  1045                                Jay Survey Strategics LLC                         Appendix D‐9
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 48 of 97 Page ID #1975




                                 INSTRUCTION A
            (IF S9 ≠ A VIDEO GAME COMPANY OR VIDEO GAME STORE OR
             AN ADVERTISING AGENCY OR MARKETING RESEARCH FIRM)




  1045                         Jay Survey Strategics LLC           Appendix D‐10
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 49 of 97 Page ID #1976




                                  QUESTION A1




  1045                         Jay Survey Strategics LLC           Appendix D‐11
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 50 of 97 Page ID #1977




                                   QUESTION A2
                              (IF A1 ≠ DON'T KNOW)




  1045                         Jay Survey Strategics LLC           Appendix D‐12
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 51 of 97 Page ID #1978




                                         QUESTION B1*




  * The order of the first 23 answer categories was randomized across respondents.


  1045                                Jay Survey Strategics LLC                      Appendix D‐13
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 52 of 97 Page ID #1979




                                         QUESTION B2*
                                (IF B1 = MORE THAN ONE ITEM)




  * Only categories selected in B1 are displayed, in the order in which they appeared in B1. Options
    were selected at random for this appendix.


  1045                                 Jay Survey Strategics LLC                      Appendix D‐14
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 53 of 97 Page ID #1980




                                    QUESTION B3*
                (IF B1 = MORE THAN TWO ITEMS AND B2 ≠ DON'T KNOW)




  * Only categories selected in B1 and not selected in B2 are displayed, in the order in which they
    appeared in B1. Options were selected at random for this appendix.


  1045                                  Jay Survey Strategics LLC                      Appendix D‐15
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 54 of 97 Page ID #1981




                                   QUESTION C1
                (IF B1 = DEPICTION OF THE WRESTLERS' FACE, BODY,
                     OR OTHER ASPECTS OF THEIR APPEARANCE)




                                  QUESTION C2
                                  (IF C1 = YES)




  1045                         Jay Survey Strategics LLC           Appendix D‐16
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 55 of 97 Page ID #1982




                                   QUESTION C3
                              (IF C2 ≠ DON'T KNOW)




                                  QUESTION C4
                                  (IF C3 = YES)




  1045                         Jay Survey Strategics LLC           Appendix D‐17
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 56 of 97 Page ID #1983




                                     CLOSING




  1045                         Jay Survey Strategics LLC           Appendix D‐18
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 57 of 97 Page ID #1984




                                  Appendix E

                            Jay Survey Methods




  1045                         Jay Survey Strategics LLC             Appendix E
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 58 of 97 Page ID #1985




  Jay Survey Methods
         The Jay Survey was conducted with a nationwide representative sample of individuals

  age 16 to 55 who had bought one or more of the following WWE 2K video games in the past 3

  years: WWE 2K16, WWE 2K17, and/or WWE 2K18 (hereafter "the relevant WWE 2K video

  games"). Individuals age 16 to 55 were surveyed because I understand that most buyers of WWE

  2K video games are in this age group. The purpose of the Jay Survey was to determine the

  reasons for buying the relevant WWE 2K video games and whether Randy Orton's tattoos were a

  reason why consumers bought these games.


         A.     Sampling Frame and Questionnaire
         Under Jay Survey Strategics' design, direction and supervision, YouGov, a full-service

  market research firm, administered the Jay Survey between November 2, 2018 and November

  28, 2018. The persons who were screened for eligibility and interviewed for the Jay Survey were

  randomly selected from two online panels that are representative of all individuals age 16 and

  older in the U.S.: a) the online panel maintained by YouGov and b) the online panel maintained

  by Research Now/SSI, another full-service market research agency. The YouGov panel includes

  approximately 2 million persons in the U.S., and the Research Now/SSI panel includes

  approximately 10 million persons in the U.S.

         Each person who was randomly-selected from these panels and invited to participate in

  the Jay Survey was provided with a unique link to the survey, so that no person could participate

  in the survey more than once. The IP address and other information in the panel databases also

  were checked to ensure that the sample did not include duplicate respondents.




  1045                                Jay Survey Strategics LLC                      Appendix E‐1
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 59 of 97 Page ID #1986



          Survey Introduction and Eligibility Questions

          Jay Survey Strategics developed a questionnaire for the survey to be completed online by

  a nationwide representative sample of individuals age 16 to 55 randomly-selected from the

  YouGov and Research Now/SSI online panels. The Jay Survey was introduced in the following

  manner:

          We are conducting a short opinion survey for Jay Survey Strategics, an independent research
          firm.

          Then, survey respondents were asked for their gender and age:

          (S1) What is your gender?

          (S2) What is your age?

          To be eligible for the Jay Survey, a respondent had to be age 16 to 55. For validation

  purposes, the demographic information (the gender and age) that respondents provided in the

  survey was compared with the demographic information in the YouGov and Research Now/SSI

  panel databases. Only those survey respondents whose gender and age were consistent with the

  information in the panel databases were eligible to participate in the Jay Survey.1 In other words,

  the demographic information was validated for 100% of the persons included in the Jay Survey.

          Survey respondents with valid demographics were asked whether they would agree to

  complete the survey on their own:

          (S3) Do you agree to answer all survey questions on your own, without asking anybody
               else for help or referring to reference materials or the Internet?

          Only those respondents who agreed to complete the survey on their own were eligible to

  participate in the Jay Survey.




  1   The age an individual provided in the survey was considered to be consistent if it was within two years of the age
      derived from the birthdate the individual provided when he/she joined the YouGov or Research Now/SSI online
      panel.


  1045                                       Jay Survey Strategics LLC                                 Appendix E‐2
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 60 of 97 Page ID #1987



          Next, survey respondents were asked the following question:2

          (S4) What order are these colors in? (Note, the image may take a few seconds to load.)#




                   Blue, yellow, green, red
                   Green, red, blue, yellow
                   Blue, red, green, yellow
                   Red, yellow, green, blue
                   Yellow, green, blue, red
                   Green, blue, red, yellow
                   None of the above
                   Don't know

          This question was included in the survey to ensure that respondents were paying

  attention. Only those survey respondents who correctly indicated that the colors were "green,

  red, blue, yellow" were eligible to continue. Next, survey respondents were asked the following

  questions to determine whether they had bought a sports video game in the past 3 years:

          (S5) In the past 3 years, did you buy any of the following items?#
                 An activity tracker
                 A camera or camcorder
                 A cell phone
                 A gaming headset
                 A laptop or tablet
                 A smartwatch
                 A video game
                 Wireless earbuds or earphones
                 None of the above
                 Don't know




  2   A cross-hatch symbol (#) indicates that the order of the response categories for a question was randomized across
      survey respondents. For example, for this question, "Blue, yellow, green, red" was the first response category for
      approximately 17% of the survey respondents, the second response category for approximately 17% of the survey
      respondents, the third response category for approximately 17% of the survey respondents and so on.


  1045                                       Jay Survey Strategics LLC                                 Appendix E‐3
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 61 of 97 Page ID #1988



              IF VIDEO GAME:
              (S6) In the past 3 years, which of the following types of video games, if any, did you
                   buy?#
                     Music or rhythm games
                     Action or adventure games
                     Sports games
                     Role‐playing games
                     None of the above
                     Don't know

         Survey respondents who had bought a sports video game in the past 3 years were asked

  the following questions to determine whether they had bought a relevant WWE 2K video game:

         (S7) In the past 3 years, which of the following types of sports video games, if any, did you
              buy?#
                Baseball
                Basketball
                Football
                Hockey
                Wrestling
                None of the above
                Don't know
              IF WRESTLING:
              (S8) In the past 3 years, did you buy any of the following WWE 2K video games?
                     WWE 2K16
                     WWE 2K17
                     WWE 2K18
                     None of the above
                     Don't know

         To qualify for the Jay Survey, respondents had to indicate that in the past 3 years they

  had bought a WWE 2K16, WWE 2K17 or WWE 2K18 video game. These survey respondents

  were asked one additional qualifying question:

         (S9) Do you or does anyone in your household work for any of the following types of
              organizations or companies?#
                A government agency
                A video game company or video game store
                An advertising agency or marketing research firm
                None of the above
                Don't know



  1045                                 Jay Survey Strategics LLC                         Appendix E‐4
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 62 of 97 Page ID #1989



          Survey respondents were not eligible to participate in the Jay Survey if they said that

  someone in their household worked for a video game company or video game store, or for an

  advertising agency or marketing research firm. This is because these respondents might have

  special knowledge about the subject of the survey – namely, reasons for buying video games.

          In all, 18,127 randomly-selected individuals age 16 to 55 were screened for eligibility,

  and of these, 418 individuals (2%) qualified for the Jay Survey (i.e., they had bought a relevant

  WWE 2K video game, and they did not work for a video game company or video game store, or

  for an advertising agency or marketing research firm).3

          Questions for Qualified Respondents

          The 418 persons who qualified for the Jay Survey were told the following:

          Our next questions are about the following WWE 2K video game(s): [GAMES SELECTED IN S8].
          We would like to assure you that we are only interested in your opinions and beliefs. If you
          do not know the answer to a question or do not have an opinion or belief, please indicate
          this.

          Qualified survey respondents were asked up to four sets of questions. The first set of

  questions collected information about the reasons why survey respondents bought the relevant

  WWE 2K video games and included the following open-ended questions (questions that required

  survey respondents to answer in their own words):

          (A1) What was the main reason why you bought the following WWE 2K video game(s):
               [GAMES SELECTED IN S8]?
                 IF NOT "DON'T KNOW":
                 (A2) What were the other reasons, if any, why you bought the following WWE 2K
                      video game(s): [GAMES SELECTED IN S8]?



  3   The email invitations sent to randomly-selected individuals are included at the end of this appendix. Of the 18,127
      individuals who responded to the email invitation to participate in the Jay Survey and were asked the eligibility
      questions, 17,709 did not qualify for the Jay Survey for the following reasons: a) they were not age 16 to 55 or
      their age or gender did not match the information in the panel databases (1,360 individuals); b) they did not agree
      to complete the survey on their own (118 individuals); c) they did not accurately identify the order of the colors
      they were shown (217 individuals); d) they had not bought a WWE 2K16, WWE 2K17, or WWE 2K18 video
      game in the past 3 years (15,919 individuals); or f) they or a member of their household worked for a video game
      company or video game store, or for an advertising agency or marketing research firm (95 individuals).


  1045                                        Jay Survey Strategics LLC                                 Appendix E‐5
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 63 of 97 Page ID #1990



          The second set of questions was "closed-ended" (the questions included response

  categories from which survey respondents selected their answers). This set of questions asked

  survey respondents about 22 possible reasons for buying a WWE 2K video game, including the

  depiction of the wrestlers' face, body or other aspects of their appearance. Additionally, survey

  respondents were asked about a fictitious feature, the "TJBD feature," which was created by

  randomly generating four letters. 4 The purpose of the fictitious feature was to determine the

  amount of guessing or "noise" in the Jay Survey. The second set of questions was worded, as

  follows:

          (B1) Which of the following, if any, were reason(s) why you bought the following WWE 2K
               video game(s): [GAMES SELECTED IN S8]? #
                 I or a family member likes wrestling
                 The ease of gameplay
                 The speed of gameplay setting
                 The size of the player roster
                 The inclusion of wrestling legends and NXT wrestling stars
                 The fighting style options
                 The choice of match types
                 The ability to customize matches (such as win conditions or match rules)
                 The selection of movesets
                 The reversal system
                 The cut scenes
                 The backstage action
                 The commentary
                 The dialogue options
                 The music
                 The depiction of the wrestlers' movements
                 The depiction of the wrestlers' face, body, or other aspects of their appearance
                 The overall quality of the graphics
                 The camera angles during gameplay
                 The crowd animations
                 The different arenas
                 The price/value
                 The TJBD feature
                 None of the above
                 Don't know


  4   WWE 2K video games do not have a "TJBD feature."


  1045                                   Jay Survey Strategics LLC                   Appendix E‐6
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 64 of 97 Page ID #1991



               IF MORE THAN ONE REASON SELECTED:
               (B2) Which one of these was the most important reason why you bought the following
                     WWE 2K video game(s): [GAMES SELECTED IN S8]?

                     IF MORE THAN TWO REASONS SELECTED:
                     (B3) Which one of these was the next most important reason why you bought
                           the following WWE 2K video game(s): [GAMES SELECTED IN S8]?

         Survey respondents who said "the depiction of the wrestlers' face, body or other aspects

  of their appearance" was a reason for buying a WWE 2K video game were asked a third set of

  questions. The purpose of the third set of questions was to determine whether the depiction of

  Randy Orton's appearance was a reason for buying the relevant WWE 2K video games. This set

  of questions included the following items:

         (C1) Was the depiction of the appearance of any particular wrestler or wrestlers a reason
              why you bought the following WWE 2K video game(s): [GAMES SELECTED IN S8]?
               IF YES:
               (C2) Which wrestler or wrestlers' depiction was a reason why you bought the
                    following WWE 2K video games: [GAMES SELECTED IN S8]?

          Survey respondents who identified one or more wrestlers in Question C2 were asked a

  fourth set of questions. The purpose of the fourth set of questions was to determine whether

  Randy Orton's tattoos were a reason why survey respondents bought the relevant WWE 2K

  video games. This set of questions included the following items:

         (C3) Were there any particular features or aspects you thought were important to depict
              of the following wrestler or wrestlers' appearance: [WRESTLERS IDENTIFIED IN C2]?

               IF YES:
               (C4) What features or aspects were important to depict of the following wrestler or
                    wrestlers' appearance: [WRESTLERS IDENTIFIED IN C2]?




  1045                                 Jay Survey Strategics LLC                      Appendix E‐7
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 65 of 97 Page ID #1992




          B.       Survey Administration
          The Jay Survey was double-blind; neither the persons administering the survey nor the

  survey respondents were told a) the names of the sponsors of the survey, b) that the survey was

  intended to determine the reasons for buying the relevant WWE 2K video games and whether

  Randy Orton's tattoos were a reason for buying these games, or c) that the survey was being

  conducted in connection with litigation.5

          The Jay Survey was performed according to accepted survey standards and in conformity

  with the guidelines discussed in the Federal Manual for Complex Litigation, 4th Ed. §11.493

  (2004) and the Reference Guide on Survey Research, Federal Reference Manual on Scientific

  Evidence, 3rd Ed. (2011). The population for the Jay Survey was properly defined as persons age

  16 to 55 who had bought a WWE 2K16, WWE 2K17, and/or WWE 2K18 video game, and the

  sample selected was representative of that population. The questions asked in the Jay Survey

  were clear and not leading. The data gathered for the Jay Survey were accurately reported, and

  the data were analyzed in accordance with accepted statistical principles. The Jay Survey was

  conducted, under my direction, by survey research professionals following proper survey

  procedures, and the entire process was conducted so as to ensure objectivity.




  5   As a token of appreciation, survey participants received points worth up to $1.00, which they can accumulate and
      redeem for gift cards.


  1045                                       Jay Survey Strategics LLC                                Appendix E‐8
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 66 of 97 Page ID #1993




         C.        Characteristics of Individuals Screened for Eligibility
         Table E-1 compares the demographic characteristics (the region, age, gender, race, and

  education) of the 18,127 individuals screened for eligibility with those of all individuals age 16

  to 55 in the U.S. according to data collected by the U.S. Census Bureau. As intended, the

  demographic characteristics of the 18,127 individuals who were screened for eligibility are

  similar to those of all individuals age 16 to 55 in the U.S.

                                                          Table E‐1
                            Demographic Characteristics for All Persons Age 16 to 55 in the U.S. and
                                   for Persons Screened for Eligibility for the Jay Survey*
                                                                             U.S. Persons       Persons Screened
                                                                             Age 16 to 55         for Eligibility
                                                                                                   (n = 18,127)
          Region
                Northeast                                                         17%                    18%
                Midwest                                                           21                     21
                South                                                             38                     39
                West                                                              24                     22
          Gender
                Male                                                              50%                    48%
                Female                                                            50                     52
          Age
                16 to 29                                                          36%                    36%
                30 to 44                                                          36                     35
                45 to 55                                                          28                     29
          Race
                White                                                             58%                    63%
                Other                                                             42                     37
          Education
                High school or less                                               41%                    37%
                Some college (includes 2‐year degree)                             31                     33
                4‐year college graduate                                           28                     30
         * Based on American Community Survey data collected by the U.S. Census Bureau and demographic
           information in the YouGov and Research Now/SSI panel databases.




  1045                                       Jay Survey Strategics LLC                                 Appendix E‐9
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 67 of 97 Page ID #1994




         D.        Characteristics of Jay Survey Respondents
         As shown in Table E-2, the 418 individuals who qualified for the Jay Survey included a

  greater percentage of men, relative to all individuals age 16 to 55 in the U.S. This is because men

  were more likely than women to have bought one or more of the relevant WWE 2K video games.

                                                          Table E‐2
                            Demographic Characteristics for All Persons Age 16 to 55 in the U.S. and
                                      for Persons Who Qualified for the Jay Survey*
                                                                             U.S. Persons          Jay Survey
                                                                             Age 16 to 55         Respondents
                                                                                                       (n = 418)
          Region
                Northeast                                                         17%                     21%
                Midwest                                                           21                      17
                South                                                             38                      42
                West                                                              24                      20
          Gender
                Male                                                              50%                     72%
                Female                                                            50                      28
          Age
                16 to 29                                                          36%                     39%
                30 to 44                                                          36                      47
                45 to 55                                                          28                      14
          Race
                White                                                             58%                     55%
                Other                                                             42                      45
          Education
                High school or less                                               41%                     37%
                Some college (includes 2‐year degree)                             31                      32
                4‐year college graduate                                           28                      31
         * Based on American Community Survey data collected by the U.S. Census Bureau and demographic
           information in the YouGov and Research Now/SSI panel databases.

         Based on the overall design and execution of the Jay Survey, the survey provides

  representative and reliable information regarding persons age 16 to 55 who bought a WWE

  2K16, WWE 2K17, and/or WWE 2K18 video game in the past 3 years.




  1045                                       Jay Survey Strategics LLC                             Appendix E‐10
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 68 of 97 Page ID #1995




                            YouGov Email Invitation




  1045                         Jay Survey Strategics LLC          Appendix E‐11
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 69 of 97 Page ID #1996




                      Research Now/SSI Email Invitation




  1045                         Jay Survey Strategics LLC          Appendix E‐12
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 70 of 97 Page ID #1997




                                       Appendix F

                        Background Information on the
                            YouGov Online Panel




        YouGov Survey Procedures

        YouGov Answers to ESOMAR Questions




  1045                              Jay Survey Strategics LLC        Appendix F
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 71 of 97 Page ID #1998




                                                  Survey Procedures:
                                                  Information Related to the
                                                  Treatment of Human Subjects




      Updated on January 30, 2012




      Scientific Research
      e: scientificresearch@yougov.com
      p: 650.462.8016




  285 Hamilton Ave Suite 200 Palo Alto CA 94301   ⁞   T 650.462.8000 F 650.462.8422   ⁞   www.corp.yougov.com
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 72 of 97 Page ID #1999




     TABLE OF CONTENTS


           PANEL RECRUITMENT                                            PAGE 2

           PRIVACY AND CONSENT STATEMENT                                PAGE 3-6



           PROTECTION OF HUMAN SUBJECTS                                 PAGE 7

                  GOVERNING IRB AND FWA
                  HOSTING FACILITIES
                  DATA SECURITY AND RESPONSIBILITY

           INCENTIVES                                                   PAGE 8

           EXAMPLE OF SURVEY INVITATION                                 PAGE 9

           FREQUENTLY ASKED QUESTIONS ON DATA SECURITY                  PAGE 10




                           YouGov | Survey Procedures Related to Human Subjects 1
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 73 of 97 Page ID #2000



     YOUGOV PANEL RECRUITMENT

     The YouGov panel, a proprietary opt-in survey panel, is comprised of 1.2 million U.S. residents
     who have agreed to participate in YouGov’s Web surveys. At any given time, YouGov maintains
     a minimum of five recruitment campaigns based on salient current events.

     Panel members are recruited by a number of methods to help ensure diversity in the panel
     population. Recruiting methods include Web advertising campaigns (public surveys), permission-
     based email campaigns, partner sponsored solicitations, telephone-to-Web recruitment (RDD
     based sampling, and mail-to-Web recruitment (voter registration based sampling).

     The primary method of recruitment for the YouGov panel is Web advertising campaigns that
     target respondents based on their keyword searches. In practice, a search in Google may
     prompt an active YouGov advertisement inviting their opinion on the search topic. At the
     conclusion of the short survey respondents are invited to join the YouGov panel in order to
     directly receive and participate in additional surveys. After a double opt-in procedure, where
     respondents must confirm their consent again by responding to an email, the database checks
     to ensure the newly recruited panelist is in fact new and that the address information provided
     is valid.

     Additionally, YouGov augments the panel with difficult to recruit respondents by soliciting
     panelists in telephone and mail surveys. For instance, in the fall and winter of 2006, YouGov
     completed telephone interviews using RDD sampling and invited respondents to join the online
     panel. Respondents provided a working email where they could receive an electronic invitation
     and confirm their consent and interest in receiving and participating in YouGov Web surveys.
     YouGov also employed registration based sampling, inviting respondents to complete a pre-
     election survey online. At the conclusion of that survey, respondents were invited to become
     YouGov members and receive additional survey invitations to their email address. YouGov also
     conducted telephone-to-Web recruitment in the fall and winter of 2010.

     By utilizing different modes of recruitment continuously over time, this ensures that hard-to-
     reach populations will be adequately represented in survey samples. Participants are not paid to
     join the YouGov panel, but do receive incentives through a loyalty program to take individual
     surveys.




                              YouGov | Survey Procedures Related to Human Subjects 2
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 74 of 97 Page ID #2001



     YG PRIVACY AND CONSENT STATEMENT

     The information below is provided to each respondent when they provide their contact
     information and indicate they would like to receive survey invitations from YouGov.

     Consent Statement

     YouGov invites people to complete self-administered surveys via the web using a panel of
     respondents. Panelists are provided the privacy policy below when they voluntarily sign up and
     are provided a link to this with each study request. Specifically, each invitation states that their
     participation is voluntary and confidential.

     Our detailed privacy policy is elaborated at http://today.yougov.com/privacy/, see below.


     Privacy Policy
     Effective as of March 1, 2011.

     The most recent update to the privacy policy changed our company name from YouGovPolimetrix to
     YouGov. Some other clarifications of policy were also made.

     The YouGov website is operated by YouGov, a non-partisan polling firm headquartered in Palo Alto,
     California and one of the YouGov companies. YouGov is committed to answering important political and
     social questions and YouGov is designed to give people a chance to share their opinions about those
     important topics.

     The information our users provide is absolutely confidential. When a user registers for the panel, we ask a
     few basic questions to verify demographic information (e.g., age, gender, state). We do not sell or disclose
     this personal information to anyone at any time, except under limited conditions as specifically noted
     below, though we may report the information in aggregate form (e.g., "65 percent of those aged 55 and
     older reported a high level of interest in the president's State of the Union address.")

     About This Privacy Policy

     YouGov respects the privacy of all of its respondents. This Privacy Policy outlines what personally
     identifiable information is collected, how the information is used, with whom the information may be
     shared, and the security procedures in place to protect the loss, misuse, or alteration of information
     under our control. We reserve the right to modify this privacy statement at any time, so please review it
     frequently. If we make material changes to this policy, we will notify you here.




                                 YouGov | Survey Procedures Related to Human Subjects 3
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 75 of 97 Page ID #2002



     Non-Personal Information We Collect

     To register with YouGov, we require respondents to submit Personally Identifiable Information.
     Respondents are responsible for ensuring the accuracy of the Personally Identifiable Information they
     submit to YouGov.

     Without registration to the YouGov panel, the only information we may collect is Non-Personal
     Information through the use of Cookies or Web Beacons.

     As is true of most websites, we gather certain information automatically and store it in log files. This
     information includes internet protocol (IP) addresses, browser type, internet service provider (ISP),
     referring/exit pages, operating system, date/time stamp, and clickstream data. We use this information,
     which does not identify individual users, to analyze trends, administer the site, track users' movements
     around the site and gather demographic information about our user base as a whole.

     A. Cookies

     The information collected by Cookies allows us to monitor how many people are using our website, how
     many people open our e-mails, and determine for what purposes these actions are being taken. Cookies
     are also used to facilitate a user's log-in, as navigation aides, and as session timers, but not to retain
     Personal Information. Cookies used by YouGov are also used to restrict underage use of the tools. Most
     browsers offer instructions on how to reset the browser to reject Cookies in the "Help" section of the
     toolbar. We do not link Non-Personal Information from Cookies to Personally Identifiable Information
     without permission, and do not use Cookies to collect or store Personal Information.

     B. Web Beacons

     We also may use Web Beacons to collect Non-Personal Information about the use of our website. The
     information collected by Web Beacons allows us to monitor how many people are using our website, how
     many people open our e-mails, and determine for what purposes these actions are being taken. Our Web
     Beacons are not used to track activity outside of our websites. We do not link Non-Personal Information
     from Web Beacons to Personally Identifiable Information without permission and do not use Web
     Beacons to collect or store Personal Information.

     Personally Identifiable Information We Collect

     A. Registration

     We collect Personally Identifiable Information, such as name, mailing address and e-mail address, that our
     members provide to us when they register as YouGov panelists. We use the Personally Identifiable
     Information to gather opinions on important topics, answer questions, send e-mails about website
     maintenance and updates, place panelists in the correct regional and political jurisdictions (e.g. the
     correct congressional district or voting precinct), and inform panelists of significant changes to this Privacy
     Policy.

     B. E-mails You Send to YouGov

     This Privacy Policy does not protect you when you send content, business information, ideas, concepts or
     inventions to YouGov or YouGov by e-mail. If you want to keep content or business information, ideas,
     concepts or inventions private or proprietary, do not send them in an e-mail.


                                  YouGov | Survey Procedures Related to Human Subjects 4
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 76 of 97 Page ID #2003



     C. Children

     We are committed to protecting the privacy of children. YouGov is not designed or intended to attract
     children under the age of 18. We do not collect Personally Identifiable Information from any person we
     actually know is under the age of 14.

     D. Surveys – Personally Identifiable Information

     When participating in a survey, we may ask panelists to submit Personally Identifiable Information. This
     Personally Identifiable Information is used for research purposes, and is not used for sales solicitations.
     When a survey is sponsored by a third party, Aggregate Information of the survey results is reported to
     the sponsor. Personally Identifiable Information collected through surveys will be used only by YouGov
     and its operations contractors, and will not be given or sold to a third party without the panelist’s
     consent. You will never receive email from any third party as a result of using the YouGov site,
     participating in YouGov research activities or becoming a YouGov panel member, unless you specifically
     opt to do so.

     E. Surveys – Responses

     Aside from personally identifiable information, YouGov may, in the course of interacting with panel
     members, gather other types of information ("Operating Information"). YouGov panelists receive survey
     invitations periodically (weekly or monthly, for example) depending on their stated preferences. These
     surveys will ask questions about opinions and attitudes toward current affairs.

     Disclosure of Information

     Except as set forth in this Privacy Policy or as specifically agreed to by you, YouGov will not disclose any
     Personally Identifiable or Personal information gathered on our websites. We will only release Personally
     Identifiable or Personal information to third parties: (1) to comply with valid legal requirements such as a
     law, regulation, search warrant, subpoena or court order; (2) to reduce fraud or criminal activity; (3) to
     protect the legal rights of YouGov, our customers, our Websites, or the users of our Websites; (4) to allow
     a purchaser of a YouGov division, or YouGov as a whole, to continue using your information to serve you
     or as otherwise permitted by this Privacy Statement; or (5) in special cases, such as a physical threat to
     you or others. In the event that we are legally compelled to disclose Personally Identifiable or Personal
     information to a third party, we will attempt to notify you unless doing so would violate the law or court
     order. In addition, we may disclose Personal Information as described below.

     A. Aggregate Data

     YouGov may provide Aggregate Information to third parties. For example, we might inform third parties
     regarding the number of users of our website and the activities they conduct while on our site. We might
     also inform an interested policy group that "30% of our users live east of the Mississippi" or that "25% of
     our users have registered to vote online." Depending on the circumstances, we may or may not charge
     third parties for this Aggregate Information. We require parties with whom we share Aggregate
     Information to agree that they will not attempt to make this information personally identifiable, such as
     by combining it with other databases.




                                 YouGov | Survey Procedures Related to Human Subjects 5
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 77 of 97 Page ID #2004



     B. Disclosure to YouGov Operations and Maintenance Contractors

     YouGov operations and maintenance contractors sometimes have limited access to Personally Identifiable
     Information in the course of providing products or services to YouGov. These contractors include vendors
     and suppliers that provide us with technology, services, or external data or other content. Access to
     Personally Identifiable Information by these contractors is limited to the information reasonably
     necessary for the contractor to perform its limited function for YouGov. We also contractually require that
     our operations and maintenance contractors 1) protect the privacy of Personally Identifiable Information
     consistent with this Privacy Policy, and 2) not use or disclose Personally Identifiable Information for any
     purpose other than providing us with products and services.

     Data Security and Responsibility

     Your Personal Information, Demographic Information, and Operating Information will generally be stored
     in our YouGov databases, which are located in the United States. YouGov uses firewalls to protect
     information held in our servers, and requires all employees to abide by our Privacy Policy and be subject
     to disciplinary action if they violate it. YouGov also backs up our systems to protect the integrity of the
     Personally Identifiable and Personal information we collect.

     Despite our efforts to protect the Personally Identifiable Information and Personal information of our
     panelists, there is always some risk that an unauthorized third party may find a way around our security
     systems or that transmissions of information over the Internet will be intercepted. However, YouGov will
     always be vigilant in minimizing such risk to the best of our ability.




                                 YouGov | Survey Procedures Related to Human Subjects 6
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 78 of 97 Page ID #2005



     PROTECTION OF HUMAN SUBJECTS

     YouGov works with the Western IRB to ensure its research protocol and specific studies are
     consistent with Good Clinical Practices as defined under the U.S. Food and Drug Administration
     (FDA) regulations and the International Conference on Harmonisation (ICH) guidelines.

     Additionally, the YouGov research protocol has been reviewed and approved for Federalwide
     Assurance (FWA) by the Department of Health and Human Services (DHHS). The FWA number
     assigned to YouGov, Inc., is FWA00010960. YouGov’s FWA approval is listed on the Department
     of Health and Human Services website at http://ohrp.cit.nih.gov/search/search.aspx.
     Funding agencies may use this website to verify that YouGov holds an active OHRP-approved
     FWA. The expiration date for our FWA renewal is 10/13/2016.

     All members of the Scientific Research team have IRB training.

     HOSTING FACILITIES

     YouGov hosts its servers at the Equinix data center facility in Palo Alto (PAIX) which provides us
     with highly-available, high performance, mission critical Internet access. This facility has
     redundant backup power generators and uninterruptible power systems, along with high speed
     fiber links to multiple carriers. YouGov purchases ``clear-channel'' private Internet connectivity
     to avoid network congestion. In addition to multiple connections to the major Tier 1 Internet
     backbones like Level 3 and Williams Communications, our Web hosting facility also maintains
     fiber connectivity to InterNAP. InterNAP utilizes a proprietary network architecture and
     advanced routing technologies, which enables them to route data to and from destinations in a
     manner that minimizes the use of congested public exchanges and private peering points. This
     routing enables higher transmission speeds and lower instances of data packet loss. Our
     facilities are provisioned with the connectivity and dynamic bandwidth scalability needed to
     handle high-bandwidth applications, traffic spikes, and network outage issues. Access to the
     facility is by appointment, confirmed by credentials and secure passcode. The YouGov servers
     are housed in dedicated racks with locked doors that can only be accessed by authorized
     YouGov personnel. PAIX is SAS-70 certified.

     DATA SECURITY AND RESPONSIBILITY

     YouGov uses software-based firewalls, a DMZ, and multiple VLANs to secure external access to
     our servers and internal networks. Additional multi-layer software controls protect the integrity
     of the personally identifying and other confidential respondent information. Databases are
     backed up continuously; all other information is backed up daily. The back-up system has been
     documented and data retrievals from the back-up system have been tested for integrity.

     Access to confidential respondent information is limited to authorized users in the company's
     survey and information services groups and is password protected. Access rights can be
     changed at any time by the CTO and password security is strictly enforced. YouGov has not
     experienced any known security breaches since inception and regularly audits its security
     procedures.



                              YouGov | Survey Procedures Related to Human Subjects 7
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 79 of 97 Page ID #2006




     YouGov Incentives

     YouGov manages an incentive program as a thank you for respondent participation. Survey
     respondents are awarded "PollingPoints" that are redeemable for the following small gifts:

         Points      Reward
         17,500      YouGov Tote Bag
         20,000      YouGov T-Shirt
         25,000      Restaurant.com $25 Gift Certificate
         30,000      Two Movie Tickets – AMC Theaters
         30,000      Two Movie Tickets – Regal Entertainment Group Theaters
         30,000      Two Movie Tickets – Cinemark Theaters
         35,000      Darden Restaurants $20 Gift Card
         45,000      Diningdough.com $25 Gift Certificate and 2 Fandango. com Movie Tickets
         50,000      Web Camera – Microsoft LifeCam VX
         60,000      Diningdough.com $50 Gift Certificate and 2 Fandango.com Movie Tickets
         70,000      Darden Restaurants $50 Gift Card
         80,000      iPod Shuffle
         100,000     $100


     Each panelist receives between 500 and 5,000 points to complete a survey. As a policy,
     panelists who are invited to a particular survey but then identified as ineligible are provided
     incentives to remove the motivation for falsifying information. In general, survey reward
     policies and incentives are intended to be unattractive to professional survey takers but serve as
     a genuine token of appreciation for YouGov panelists.




                              YouGov | Survey Procedures Related to Human Subjects 8
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 80 of 97 Page ID #2007



     EXAMPLE OF YG SURVEY INVITATION




     Dear <NAME>,

     You have been selected to share your opinions in a new YouGov survey.

     To get started please click the button below. If you cannot view or click on the button, please copy and
     paste this address into your browser:

     <Survey link>

     <Start Now>

     We know your time is valuable, and as a way of showing our thanks, you will be awarded at least 500
     points when you complete this survey, and every emailed YouGov survey. The longer the survey, the more
     points you earn.

     Notice our new name and look? Although the PollingPoint name is gone, rest assured that the heart of
     PollingPoint remains at YouGov. Your current points remain the same, and you'll continue to earn points
     for new surveys the same as before.

     Thank for being an active member of the YouGov community!

     Kelly Connor

     YouGov

     For more information on YouGov visit http://today.yougov.com. If you have any questions please read our
     membership rules and Privacy Policy.


     To ensure reliable delivery please add help.us@yougov.com to your address book.


     This email was intended for <name>@yougov.com. YouGov does not send unsolicited emails. You received this
     message because you signed up to receive polls from us. If you received this message in error or no longer wish to
     participate, please use the following link to unsubscribe: https://isurvey-us.yougov.com/unsubscribe/


     Comments or concerns? Email help.us@yougov.com, or write to:


     YouGov • 285 Hamilton Avenue, Suite 200 • Palo Alto, CA 94301




                                   YouGov | Survey Procedures Related to Human Subjects 9
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 81 of 97 Page ID #2008



     FREQUENTLY ASKED QUESTIONS ON
     DATA SECURITY


        How do we prevent one person from completing surveys multiple times?
        Once a respondent completes a survey the "visa" assigned to that person is
        invalidated so the survey cannot be taken again.

        Who will be maintaining the YouGov web site/servers?
        YouGov staff maintains the servers and web sites.

        Who will have access to the data collected & back-up files?
        VP of Survey Operations and Statistical Analyst; Systems Administrators; and
        potentially the lead software developers under a need to know basis.

        Are the data stored while the respondent is answering questions or is that data only
        stored at the end when the survey is submitted?
        The answers are stored each time a user submits a page.

        How is confidentiality maintained during the transmission of data?
        No identifying personal information is transmitted while the survey is taken. The
        responses are identified only by an unique, coded "visa" that can be linked with
        the respondent's personal information only on the database server behind our
        firewall in a secure local zone.


        Does YouGov monitor web sites visitation and e-mails?
        Internet access to ports is firewall limited. Off-site e-mail access
        is over SSL connections. Security logs are monitored for inappropriate
        activity.

        When the subject submits their data to the web server information about the
        subject is of attached (IP address etc.); how will information be protected?
        Once acquired, respondents' data is only transmitted over internal
        networks behind firewalls or over encrypted VPN connections. Personally
        identifying information is not transmitted or stored together with survey answers.




                           YouGov | Survey Procedures Related to Human Subjects 10
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 82 of 97 Page ID #2009




                            ESOMAR 28
                    28 QUESTIONS TO HELP
                   ONLINE RESEARCH BUYERS
     Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 83 of 97 Page ID #2010




    The primary aim of these 28 Questions is to increase transparency and raise awareness of the
    key issues for researchers to consider when deciding whether an online sampling approach is fit
                                                                                                          CONTENTS
    for their purpose. Put another way, the aim is to help researchers to ensure that what they receive
    meets their expectations. The questions are also designed to introduce consistent terminology for
    providers to state how they maintain quality, to enable buyers to compare the services of different   Company profile                      4
    sample suppliers. Notes on the context of the questions explain why the questions should be
    asked and which issues researchers should expect to be covered in the answer.                         Sample sources and recruitment       5
    These new questions replace ESOMAR’s “26 Questions to help Research Buyers of                         Sampling and project management      7
    Online Samples”. ESOMAR has updated the text to recognize the ongoing development of
    techniques. While some of the questions remain constant, new questions have been added
    to incorporate new techniques and new technology in this area. In particular, this revision           Data quality and validation          12
    recognises the broad trend within the industry to build online samples from multiple sources
    rather than relying on a single panel.                                                                Policies and compliance              15
    It should be noted that these 28 Questions focus on the questions that need to be asked by those
    buying online samples. If the sample provider is also hosting the data collection you will need
                                                                                                          Guidance on professional standards   18
    to ask additional questions to ensure that your project is carried out in a way that satisfies your
    quality requirements.                                                                                 Project Team                         19
    The 28 Questions complement ESOMAR’s Guideline to Online Research which was revised in
    2011 to add updated legal and ethical guidance and new sections on privacy notices, cookies,
    downloadable technology, and interactive mobile.




2                                                                                                                                                   3
     Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 84 of 97 Page ID #2011




     COMPANY PROFILE                                                                                               SAMPLE SOURCES AND RECRUITMENT

    1. What experience does your company have in providing online samples for                                     2. Please describe and explain the type(s) of online sample sources from which
       market research?                                                                                              you get respondents. Are these databases? Actively managed research
        Context: This answer might help you to form an opinion about the relevant experience of the sample
                                                                                                                     panels? Direct marketing lists? Social networks? Web intercept (also known as
        provider. How long has the sample provider been providing this service and do they have for example a        river) samples?
        market research, direct marketing or more technological background? Are the samples solely provided for
                                                                                                                      Context: The description of the types of sources a provider uses for delivering an online sample will provide
        third party research, or does the company also conduct proprietary work using their panels?
                                                                                                                      insight into the quality of the sample.
    YouGov is an international, full-service online market research agency offering custom research,
                                                                                                                  YouGov maintains a highly engaged panel of respondents who have specifically opted in to
    omnibus, field and tab services, qualitative research, syndicated products and market intelligence
                                                                                                                  participate in online research activities.
    reports. Our mission is to supply a continuous, live stream of data and insight into what people
    are thinking and doing all over the world, so that companies, governments and institutions can                The value of our panel, as opposed to many other types of online sample sources, lies in having
    better serve the people that sustain them.                                                                    continuous access to a responsive audience ready-profiled on important demographic, attitudinal
                                                                                                                  and lifestyle attributes. This enables us to execute a wide range of projects, from nationally
    Founded in the UK in 2000, YouGov is considered the pioneer of online market research. With
                                                                                                                  representative samples to re-contact surveys with hard-to-find audiences.
    our global panel of more than 3 million respondents, and offices in the United Kingdom, the
    United States, Europe and the Middle East, we offer our clients international results faster and
    more cost-effectively than traditional methods, with no compromise on quality.
                                                                                                                  3. If you provide samples from more than one source: How are the different sample
                                                                                                                     sources blended together to ensure validity? How can this be replicated over
                                                                                                                     time to provide reliability? How do you deal with the possibility of duplication of
                                                                                                                     respondents across sources?
                                                                                                                      Context: The variation in data coming from different sources has been well documented. Overlap between
                                                                                                                      different panel providers can be significant in some cases and de-duplication removes this source of error,
                                                                                                                      and frustration for respondents.

                                                                                                                  Due to the size and strength of our own panel, YouGov does not often require additional sample.
                                                                                                                  When we do include samples from external providers, it is only with the prior approval of our
                                                                                                                  clients, and we will only use pre-identified partners who work to our approved standards. In such
                                                                                                                  cases, our technology allows us to detect users taking the same survey with other providers, so
                                                                                                                  we can remove them from the data as required.




4                                                                                                                                                                                                                                     5
     Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 85 of 97 Page ID #2012




    4. Are your sample source(s) used solely for market research? If not, what other                                           SAMPLING AND PROJECT MANAGEMENT
       purposes are they used for?
        Context: Combining respondents from sources set up primarily for different purposes (like direct marketing
        for example) may cause undesirable survey effects.                                                                    7. What steps do you take to achieve a representative sample of the target population?
    The YouGov panel is used solely for market research.                                                                           Context: The sampling processes (i.e. how individuals are selected or allocated from the sample
                                                                                                                                   sources) used are the main factor in sample provision. A systematic approach based on market research
                                                                                                                                   fundamentals may increase sample quality.

                                                                                                                              Using YouGov’s proprietary sampling technology, we begin by framing quotas based upon
    5. How do you source groups that may be hard to reach on the internet?                                                    the census or profile of the required population. This frame is the basis on which our sampling
        Context: Ensuring the inclusion of hard-to-reach groups on the internet (like ethnic minority groups, young           software controls the flow of members into each survey.
        people, seniors etc.) may increase population coverage and improve the quality of the sample provided.                Our sampling system will randomly select from our available panel, and allocate to surveys
                                                                                                                              according to the quotas set.
    YouGov actively recruits hard-to-reach respondents (such as younger people and those from
    ethnic minorities) via a network of partners with access to a wide range of online sources that
    cater to these groups. These sources have specific experience in recruiting these audiences for
    online activities.
                                                                                                                              8. Do you employ a survey router?
    These recruitment programmes include search engine optimization (SEO), affiliate networks,
    niche websites, and refer-a-friend programmes.                                                                                 Context: A survey router is a software system that allocates willing respondents to surveys for which they
                                                                                                                                   are likely to qualify. Respondents will have been directed to the router for different reasons, perhaps after
    All recruitment sources, for hard-to-reach audiences or anyone else, are monitored to ensure that                              not qualifying for another survey in which they had been directly invited to participate, or maybe as a result
    respondents are profiled, responsive, and engaged in the survey-taking experience.                                             of a general invitation from the router itself. There is no consensus at present about whether and how the
                                                                                                                                   use of a router affects the responses that individuals give to survey questions.

                                                                                                                              YouGov’s proprietary sampling software includes a router. This removes the potential for self-selection on
                                                                                                                              surveys, and increases our ability to deliver lower incidence samples within a short time frame.
    6. If, on a particular project, you need to supplement your sample(s) with sample(s)
       from other providers, how do you select those partners? Is it your policy to notify
       a client in advance when using a third party provider?
        Context: Many providers work with third parties.This means that the quality of the sample is also dependent on
        the quality of sample providers that the buyer did not select. Transparency is essential in this situation. Overlap
        between different providers can be significant in some cases and de-duplication removes this source of error,
        and frustration for respondents. Providers who observe process standards like the ISO standards are required
        to give you this information.

    As noted above, we rarely need to supplement our sample with that from other sources. On those
    occasions when external sample is required, we always notify the client so that they can take part
    in the decision about when and how to proceed with a different supplier.
    External sample partners are chosen by their ability to target hard-to-reach audiences, and by
    the quality and timeliness of their work. Our technology allows us to detect users taking the
    same survey with other providers, and thus avoid duplicate responders.




6                                                                                                                                                                                                                                                   7
     Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 86 of 97 Page ID #2013




    9. If you use a router: Please describe the allocation process within your router.                                  12. What profiling data is held on respondents? How is it done? How does this differ
       How do you decide which surveys might be considered for a respondent? On                                             across sample sources? How is it kept up-to-date? If no relevant profiling data is
       what priority basis are respondents allocated to surveys?                                                            held, how are low incidence projects dealt with?
        Context: Biases of varying severity may arise from the prioritisation in choices of surveys to present to           Context: The usefulness to your project of pre-profiled information will depend on the precise question
        respondents and the method of allocation.                                                                           asked and may also depend on when it was asked. If real time profiling is used, what control do you have
                                                                                                                            over what question is actually asked?
    Panellists receive an invitation email containing a survey link. When they access the link the                      We collect over 500 data points on panellists through the initial opt-in process, in ongoing profiling
    router will check against quotas on all live surveys and allocate them to a survey for which they                   efforts, and from survey responses. Basic profile information is stored for all panellists, with less
    qualify. We can manually control prioritisation (for example to ensure that a particularly urgent                   frequently used attributes covered to varying degrees. Collection of this long tail of opinion and
    client survey can meet quotas in the necessary time frame), but allocation is predominantly                         behavioural data is typically driven by client demand.
    determined by the quotas defined in the frame for each survey.
                                                                                                                        Beyond this, we have a proprietary system that automatically updates panellist demographics
    If, following more detailed screening, a respondent doesn’t qualify for the survey to which they are                from survey data (typically every 3-6 months) depending on the relative frequency with which
    allocated they will be returned to the router and allocated to another survey.                                      particular data points are likely to change.


                                                                                                                        13. Please describe your survey invitation process. What is the proposition that people
    10. If you use a router: What measures do you take to guard against, or mitigate, any                                   are offered to take part in individual surveys? What information about the project
        bias arising from employing a router? How do you measure and report any bias?                                       itself is given in the process? Apart from direct invitations to specific surveys (or to
        Context: If Person A is allocated to Survey X on the basis of some characteristic then they may not be
                                                                                                                            a router), what other means of invitation to surveys are respondents exposed to?
        allowed to also do Survey Y. The sample for Survey Y is potentially biased by the absence of people like            You should note that not all invitations to participate take the form of emails.
        Person A.
                                                                                                                            Context: The type of proposition (and associated rewards) could influence the type of people who agree to
    In any case where we consider there could be a potential for bias resulting from use of a router,                       take part in specific projects and can therefore influence sample quality. The level of detail given about the
                                                                                                                            project may also influence response.
    we will revert to a manual invitation process. All surveys running on the router will have sampling
    controls on all variables likely to affect the results.                                                             In the majority of cases, respondents are emailed a generic survey invitation, whether invited
                                                                                                                        directly to a study or via a router. Once they are allocated to a particular survey and have passed
                                                                                                                        any additional screening, they are immediately informed of the topic, estimated length and their
                                                                                                                        reward for taking part.
    11. If you use a router: Who in your company sets the parameters of the router? Is it a
        dedicated team or individual project managers?                                                                  For qualitative studies respondents are given more information in the invitation itself on the topic
                                                                                                                        and nature of the survey, and the amount of time they will have to make available to participate.
        Context: It may be necessary to try to replicate your project in the future with as many of the parameters as
        possible set to the same values. How difficult or easy will this be?

    All parameters are set and controlled by the panel team within our Operations department. These
    are only changed following explicit consultation with all affected parties.




8                                                                                                                                                                                                                                            9
        Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 87 of 97 Page ID #2014




     14. Please describe the incentives that respondents are offered for taking part in                                                                                                                                                 16. Do you measure respondent satisfaction? Is this information made available
         your surveys. How does this differ by sample source, by interview length, by                                                                                                                                                       to clients?
         respondent characteristics?                                                                                                                                                                                                        Context: Respondent satisfaction may be an indicator of willingness to take future surveys. Respondent
               Context: The reward or incentive system may impact on the reasons why people participate in a specific                                                                                                                       reactions to your survey from self-reported feedback or from an analysis of suspend points might be very
               project and these effects can cause bias to the sample.                                                                                                                                                                      valuable to help understand survey results.

     Panellists are typically motivated by two things:                                                                                                                                                                                  YouGov asks for satisfaction scores from every panellist at the end of a survey experience, both
                                                                                                                                                                                                                                        explicit (using five specific questions) and implicit (using response metadata). These data are
     •	
   Points	
   for	
   completing	
   a	
   survey	
   (i.e.,	
   rewards)                                                                                                                                         used internally to evaluate and improve the YouGov experience for panellists.
     •	
   Understanding	
   the	
   impact	
   of	
   their	
   contribution	
   (i.e.,	
   “having	
   their	
   say”)
                                                                                                                                                                                                                                        YouGov also carries out its own research on research, exploring in more detail what makes
     YouGov’s incentive programme is points-based. Point values are determined by survey length                                                                                                                                         for a good respondent experience, identifying drivers of – and developing solutions for –
     and are allocated upon survey completion. Respondents accumulate points for completing                                                                                                                                             respondent fatigue.
     surveys and are able to redeem these either for entries into prize draws with a wide range of
     prizes or towards a cash payment.
     In addition, we also share key survey results and actual data from selected surveys, and are
     constantly developing ways to enhance this feedback loop. Results are posted on the panellist                                                                                                                                      17. What information do you provide to debrief your client after the project
     areas of the website, and regular newsletters are used to highlight media coverage of YouGov                                                                                                                                           has finished?
     survey results.
                                                                                                                                                                                                                                            Context: One should expect a full sample provider debrief report, including gross sample, start rate,
                                                                                                                                                                                                                                            participation rate, drop-out rate, the invitation/contact text, a description of the field work process, and so
                                                                                                                                                                                                                                            on. Sample providers should be able to list the standard reports and metrics that they make available.
     15. What information about a project do you need in order to give an accurate estimate                                                                                                                                             Upon request, we will happily provide clients with disposition reports that contain email metrics
         of feasibility using your own resources?                                                                                                                                                                                       (such as start and completion rates, and so on), invitation examples, and any other details
                                                                                                                                                                                                                                        relating to the project fielding.
               Context: The “size” of any panel or source may not necessarily be an accurate indicator that your specific
               project can be completed or completed within your desired time frame.

     The information we need stems from the client’s requirements:
     •	
   	
   Who	
   do	
   they	
   wish	
   to	
   survey,	
   in	
   terms	
   of	
   demographics,	
   behaviours	
   and/or	
   attributes?	
   This	
   will	
   
             enable us to estimate incidence and develop quotas.
     •	
   	
   What	
   do	
   they	
   want	
   to	
   know?	
   This	
   will	
   enable	
   us	
   to	
   design	
   the	
   survey(s)	
   to	
   meet	
   their	
   needs	
   and	
   
             understand the length and nature of the survey(s) we will be running.
     •	
   	
   When	
   do	
   they	
   want	
   to	
   know	
   it?	
   Defining	
   an	
   end	
   date	
   will	
   allow	
   us	
   to	
   manage	
   the	
   client’s	
   
             survey(s) as part of the suite of fieldwork we are running, to ensure optimum response.




10                                                                                                                                                                                                                                                                                                                                                            11
        Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 88 of 97 Page ID #2015




       DATA QUALITY AND VALIDATION                                                                                                                                     20. How often can the same individual take part in a survey within a specified
                                                                                                                                                                           period? How does this vary across your sample sources? How do you manage
                                                                                                                                                                           this	
   within	
   categories	
   and/or	
   time	
   periods?	
   
     18. Who is responsible for data quality checks? If it is you, do you have in place                                                                                    Context: Frequency of survey participation may increase the risk of undesirable conditioning effects or other
         procedures to reduce or eliminate undesired within survey behaviours, such as (a)                                                                                 potential biases.
         random responding, (b) Illogical or inconsistent responding, (c) overuse of item non-
                                                                                                                                                                       Controls are set on a study-by-study basis. We can control to whom invitations are sent based on
         response	
   (e.g.	
   “Don’t	
   Know”)	
   or	
   (d)	
   speeding	
   (too	
   rapid	
   survey	
   completion)?	
   Please	
      previous studies they have completed, and within whatever time frame is specified.
         describe these procedures.
               Context: The use of such procedures may increase the reliability and validity of the survey data.

     We have several techniques available to us to ensure that clients receive the highest quality data                                                                21. Do you maintain individual level data such as recent participation history, date
     on which to base analysis. Specifically, we have mechanisms to identify and remove:                                                                                   of entry, source, etc., on your survey respondents? Are you able to supply your
     •	
   Speeders	
                                                                                                                                                  client with a project analysis of such individual level data?
     •	
   Those	
   that	
   fail	
   trap	
   questions	
   
                                                                                                                                                                           Context: This type of data per respondent including how the total population is defined and how the sample
     •	
   Habitual	
   non-­responders	
                                                                                                                            was selected and drawn, may increase the possibilities for analysis of data quality.
     The suite of quality checks will be defined with the client at the start of a project to ensure they
     align with any existing quality standards. In addition to removing fraudulent responses from                                                                      Though not generally relevant to clients, we do store additional data on the effectiveness of
     the survey data, those panellists that fail these tests are marked in the database and ultimately                                                                 our recruiting partners. We can evaluate the quality of a source by understanding the longevity,
     removed from the panel should they turn out to be consistent offenders.                                                                                           response frequency, and participation history at an individual and source level.




     19. How often can the same individual be contacted to take part in a survey within a
         specified period whether they respond to the contact or not? How does this vary
         across your sample sources?
               Context: Over solicitation may have an impact on respondent engagement or on self-selection and non-
               response bias.

     On average, panellists complete a survey no more than once per week, a threshold that ensures
     continued engagement without over-burdening panellists with too many surveys.
     We monitor and control the number and frequency of invitations and completions both at an
     overall level and within subject areas.




12                                                                                                                                                                                                                                                                                         13
       Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 89 of 97 Page ID #2016




     22. Do you have a confirmation of respondent identity procedure? Do you have                                                                                        POLICIES AND COMPLIANCE
         procedures to detect fraudulent respondents? Please describe these procedures
         as	
   they	
   are	
   implemented	
   at	
   sample	
   source	
   registration	
   and/or	
   at	
   the	
   point	
   of	
   
         entry to a survey or router. If you offer B2B samples what are the procedures                                                                                 23. Please describe the ‘opt-in for market research’ processes for all your online
         there, if any?                                                                                                                                                    sample sources.
            Context: Confirmation of identity can increase quality by decreasing multiple entries, fraudulent panellists etc.                                                  Context: The opt-in process indicates the respondents’ relationship with the sample source provider. The
                                                                                                                                                                               market generally makes a distinction between single and double opt-in. Double opt-in refers to the process
     YouGov applies a number of checks to ensure the quality of survey data, including, for example,                                                                           by which a check is made to confirm that the person joining a panel or database wishes to be a member and
     trap questions that test panellist responses against pre-collected demographic data.                                                                                      understands what to expect (in advance of participating in an actual survey for a paying client).
     The suite of quality checks available allow us to detect fraudulent responses as well as duplicate
                                                                                                                                                                       YouGov uses a double opt-in procedure across all panels. At the point of the first opt-in panellists
     respondents, and where panellists fail quality checks they are marked in the database as suspect
                                                                                                                                                                       are asked to confirm they are happy to accept the Terms and Conditions of membership. Only
     and are removed from the panel if they turn out to be consistent offenders.
                                                                                                                                                                       once they’ve agreed to these will they be sent a confirmation email and a link to double opt-in and
                                                                                                                                                                       activate their panellist account.



                                                                                                                                                                       24. Please provide a link to your Privacy Policy. How is your Privacy Policy provided
                                                                                                                                                                           to your respondents?
                                                                                                                                                                               Context: Not complying with local and international privacy laws might mean the sample provider is
                                                                                                                                                                               operating illegally. An example privacy policy is given in the ESOMAR Guideline for Online Research.

                                                                                                                                                                       YouGov takes data protection and panellist privacy very seriously. Our Privacy Policy can be
                                                                                                                                                                       found	
   at	
   http://www.yougov.co.uk/privacy-­policy	
   and	
   covers	
   key	
   topics	
   including:	
   
                                                                                                                                                                       •	
   Use	
   of	
   personally	
   identifiable	
   information	
   
                                                                                                                                                                       •	
   Disclosure	
   of	
   information	
   
                                                                                                                                                                       •	
   Data	
   security	
   




14                                                                                                                                                                                                                                                                                                          15
       Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 90 of 97 Page ID #2017




     25. Please describe the measures you take to ensure data protection and data security.                                                                                                   27. Are you certified to any specific quality system? If so, which one(s)?
             Context: The sample provider usually stores sensitive and confidential information on panellists and clients                                                                              Context: Being certified may require the supplier to perform tasks in a pre-determined manner and
             in databases. These data need to be properly secured and backed-up, as does any confidential information                                                                                  document procedures that should be followed.
             provided by the client. The sample provider should be able to provide you with the latest date at which their                                                                    YouGov’s third party data centre provider is certified to the following standards, providing industry-approved
             security has been evaluated by a credible third-party.                                                                                                                           protection to all YouGov data:
     All panellist data, personally identifiable or otherwise, is stored on UK-based servers that are                                                                                         •	
   ISO	
   9001:2008	
   
     maintained behind secure firewalls, IDS and Threat Management appliances and located in                                                                                                  •	
   ISO/IEC	
   27001:2005	
   
     a	
   site	
   that	
   is	
   certified	
   to	
   the	
   latest	
   ISO	
   standard	
   (ISO/IEC	
   27001:2005).	
   Personally	
   identifiable	
      •	
   Payment	
   Card	
   Industry	
   Data	
   Security	
   Standard	
   v2.0
                                                                                                                                                                                              •	
   Member	
   of	
   the	
   British	
   Polling	
   Council
     information is stored separately from all profile data as a means of further securing panellist data.
     Access to the data is limited to only those with direct responsibility for panel management and
     maintenance. In addition, all employees are required to abide by our Privacy Policy and are
     subject to disciplinary action if it is violated.                                                                                                                                        28. Do you conduct online surveys with children and young people? If so, do you
                                                                                                                                                                                                  adhere to the standards that ESOMAR provides? What other rules or standards,
                                                                                                                                                                                                  for example COPPA in the United States, do you comply with?
     26. What practices do you follow to decide whether online research should be used                                                                                                                 Context: The ICC/ESOMAR International Code requires special permissions for interviewing children.
         to present commercially sensitive client data or materials to survey respondents?                                                                                                             These are described in the ESOMAR Online Research Guideline. In the USA researchers must adhere
                                                                                                                                                                                                       to the requirements of the Children’s Online Privacy Act (COPPA). Further information on legislation and
             Context: There are no foolproof methods for protecting audio, video, still images or concept descriptions in                                                                              codes of practice can be found in Section 6 of ESOMAR’s Guideline for Online Research.
             online surveys. In today’s social media world, clients should be aware that the combination of technology
             solutions and respondent confidentiality agreements are “speed bumps” that mitigate but cannot guarantee                                                                         Panel registration is limited to those over 16 years of age, in line with MRS guidelines.
             that a client’s stimuli will not be shared or described in social media.                                                                                                         In cases where our research seeks to understand the views of those under the age of 16, YouGov seeks
                                                                                                                                                                                              permission from the parent or guardian when screening our own panellists, and ensure all contact is via the
     Though there are no flawless methods of protecting in-survey content, YouGov can offer both                                                                                              parent or guardian and that they are fully aware of the nature of the research at all times.
     general and specific protection to web-based client material. First, all YouGov panellists are
     subject to clear restrictions on the re-use of material by virtue of their agreement to our Terms
     and	
   Conditions	
   (see	
   http://yougov.co.uk/panel/terms-­and-­conditions/).	
   Second,	
   to	
   augment	
   this	
   
     general protection, YouGov can limit the lifetime of any link to audio, video and other content,
     such that it expires after a certain period of time, and cannot thereafter be accessed.




16                                                                                                                                                                                                                                                                                                                17
        Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 91 of 97 Page ID #2018




       GUIDANCE ON PROFESSIONAL STANDARDS                                                                                                                                                                 PROJECT TEAM
                                                                                                                                                                                                        •	
   Adam	
   Phillips,	
   Chair	
   of	
   ESOMAR’s	
   Legal	
   and	
   Professional	
   Standards	
   Committees
     Maintaining consumer trust is integral to effective market, social and opinion research. ESOMAR through its                                                                                        •	
   Pete	
   Cape,	
   Global	
   Knowledge	
   Director,	
   SSI	
   and	
   Editor	
   of	
   the	
   text
     codes and guidelines promotes the highest ethical and professional standards for researchers around the world.                                                                                     •	
   Reg	
   Baker,	
   COO,	
   Market	
   Strategies	
   International,	
   
                                                                                                                                                                                                        •	
   Mike	
   Cooke,	
   Director,	
   Global	
   Panel	
   Management,	
   GfK	
   
     The	
   ICC/ESOMAR	
   Code	
   on	
   Market	
   and	
   Social	
   Research,	
   which	
   was	
   developed	
   jointly	
   with	
   the	
   International	
   
                                                                                                                                                                                                        •	
   Efrain	
   Ribeiro,	
   COO,	
   Lightspeed	
   Research
     Chamber of Commerce, sets out global fundamentals for self-regulation for researchers. It has been undersigned
                                                                                                                                                                                                        •	
   George	
   Terhanian,	
   Chief	
   Strategy	
   and	
   Product	
   Officer,	
   Toluna	
   USA
     by all ESOMAR members and adopted or endorsed by more than 60 national market research associations
     worldwide.
     The ESOMAR Guideline on Guideline on Online Research is of particular relevance to researchers using online
     panels and should be read in conjunction with these questions for more explanation of the legal and professional
     responsibilities of researchers who are collecting and analysing online research data.
     In addition, ESOMAR has issued the following guidelines to provide more detailed advice on how to address the
     legal, ethical, and practical considerations of conducting specific areas of research:
     •	
   Guideline	
   on	
   Social	
   media	
   research	
   
     •	
   Guideline	
   for	
   Conducting	
   mobile	
   research
     •	
   Guideline	
   on	
   Online	
   research	
   
     •	
   Guideline	
   on	
   Distinguishing	
   market	
   research	
   from	
   other	
   data	
   collection	
   activities
     •	
   Guideline	
   on	
   Passive	
   data	
   collection,	
   observation	
   and	
   recording
     •	
   Guideline	
   on	
   Interviewing	
   children	
   and	
   young	
   people
     •	
   Guideline	
   on	
   Customer	
   satisfaction	
   studies	
   
     •	
   Guideline	
   on	
   Mystery	
   shopping
     •	
   Guideline	
   on	
   How	
   to	
   commission	
   research	
   
     •	
   ESOMAR/WAPOR	
   Guide	
   to	
   opinion	
   polls	
   
     There are also two ISO standards which relate to market research:
     ISO Standard 26362 – Access panels in market, opinion and social research - Vocabulary and service
     requirements
     ISO 20252 - Market, opinion and social research - Vocabulary and service requirements
     These documents contain useful definitions and explain process quality standards for access panels and
     research projects. They explain good practice and the information that should be provided to clients. They can be
     purchased	
   from	
   the	
   International	
   Standards	
   Organisation	
   http://www.iso.org/iso/home.html	
   
     ESOMAR – World Association for Social, Opinion and Market Research
     Eurocenter 2,11th Floor
     Barbara Strozzilaan 384
     1083 HN Amsterdam
     The Netherlands
     Tel: +31 20 664 2141
     www.esomar.org
     For more information contact professional.standards@esomar.org




18                                                                                                                                                                                                                                                                                                                                                   19
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 92 of 97 Page ID #2019




   T +44 (0)20 7012 6000
   E info@yougov.com
   W yougov.com
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 93 of 97 Page ID #2020




                                       Appendix G

                        Background Information on the
                        Research Now/SSI Online Panel




        Research Now/SSI Panel Book

        Research Now/SSI Answers to ESOMAR Questions




  1045                             Jay Survey Strategics LLC         Appendix G
Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 94 of 97 Page ID #2021




                                 Research Now®
                                 Panel Book
    Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 95 of 97 Page ID #2022
Leading Digital Data Collection Worldwide

Who is Research Now?
As the established expert in digital market research data, Research Now optimizes market research through its data
assets, innovative solutions, and consultative services to drive better business decisions and results for companies and
agencies around the world. Founded in 1999, we were pioneers in originating online data sampling and created the
first B2B panel, and continue to provide robust research data through rigorous first-party consumer and B2B data
collection for more than 3,000 clients worldwide. As a trusted provider of comprehensive research services and data
solutions – such as survey programming and optimizing sampling, and feature-rich automated research, integrated
data, and advertising measurement – we enable powerful insights for competitive advantage.




Source: 2014 – 2017 Annual Survey of Market Research Professionals (MarketResearchCareers.com)



Our Approach to Data Quality
From simple to complex surveying, Research Now has proven to be the leading online sample provider globally across
all audience types. Quality data requires the strongest online panels, industry leading technologies and top research
talent to execute flawless data collection.

Our Total Research Quality® system is a comprehensive integrated system of tools, metrics, procedures, and policies
that operates throughout the entire lifecycle of each panelist across every project we complete to ensure our clients
are receiving the highest quality data available. The system begins long before the data is collected and ends long after
the analysis is complete.




                                                 panelists in

11M+panelists
                                              40+ countries
                                                                                         140M+   finished surveys
    worldwide                                                                                         annually




             240M+
          questions answered daily
                                                                              1,100+panel profile
                                                                                     attributes
   Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 96 of 97 Page ID #2023
Panel Recruitment
At the heart of Research Now are our highly-diversified panels. We acquire panelists through three distinct programs:
eRewards® opinion panel, Valued Opinions® panel, and Peanut Labs® program. Through the network effect of these
in-house assets, Research Now can give you access to one of the largest representative and highest quality audiences
in the industry.

We have the ability to deliver census-balanced general population consumer data, and with our deep panel profiling,
we make it easier and more efficient to reach complex audiences. Our recruitment methods allow you to gain access
to hard-to-reach business professionals and consumers, including low-incidence audiences, who are less likely
to join panels.



      Research Now works to optimally blend these assets based on your project needs with a specific
      strength in large, census-balanced sampling that generates consistent, quality research data.



                                                                                                                    ®




                           We partner with over 60
                                                             Members are recruited in      Participants are recruited
                           leading global brands to
  How We Recruit           enable a "By-Invitation-Only"®
                                                             partnership with over 70      via hundreds of websites
                                                             global online publishers      and online communities
                           recruitment methodology


                           The highest-quality global                                      Unique access to
                                                             A broad reach of diverse
  Who We Reach             resource to reach B2B and
                                                             audiences on a global scale
                                                                                           hard-to-reach online
                           B2C audiences                                                   (e.g. Youth) audiences


                           4 million unique participants     4.1 million unique            2.9 million annual
     How Many
                           in the 10 key global research     participants in 39 global     participants across
     We Reach              markets                           research markets              29 countries


                           Members earn points for           Members are enticed
                                                                                           Participants are rewarded
                           completed surveys that are        with monetary incentives
   Why People                                                                              virtual currency relevant
                           transferable to loyalty rewards   with the ability to redeem
 Take Our Surveys                                                                          to the publisher they
                           applicable to the partner         through specific
                                                                                           joined through
                           they’ve joined through            mechanisms or vouchers


Healthcare Specialty Panel
Connect to hard-to-reach healthcare professionals via our e-Rewards® Medical Market Research® panel.

                            •   Access to more than 180,000 physicians, nurses, and other healthcare professionals
                                via our "By-Invitation-Only"® recruitment methodology

                            •   One of the largest, highest-quality medical market research panels available
                                to the professional healthcare community

                            •   These healthcare professionals enjoy making a difference and sharing their
                                expertise through their membership. They are given monetary incentives for
                                completing surveys and are able to redeem a virtual e-Rewards Medical Visa®
                                Prepaid Card (currently only US), physical Prepaid Card or check

      It’s important to understand the heart of our panel members. Engaging our participants is crucial
      to ensure we deliver the highest quality for our clients. If our members are attentive and content,
      that means accurate, thoughtful answers and, ultimately, better data quality.
  Case 3:18-cv-00966-SMY Document 142-10 Filed 11/08/19 Page 97 of 97 Page ID #2024
Global Panel Footprint




                                                                 Bahrain l Denmark
                      Australia l Brazil
                                                                    Finland l India
                      Canada l France
                                                                   Norway l Qatar
                      Germany l Italy
                                                                    Saudi Arabia
                       Mexico l Spain
       Consumer,                                                     South Africa
        Business        Netherlands                Consumer            Sweden
     & Social Media   United Kingdom               & Business        Switzerland
                       United States
                                                                United Arab Emirates
